               Case 18-10518-KG              Doc 1001      Filed 03/29/19        Page 1 of 34



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


In re:
                                                          Chapter 11
OREXIGEN THERAPEUTICS, INC.,
                                                          Case No. 18-10518 (KG)
                                         1
                                Debtor.




                        DEBTOR’S AMENDED PLAN OF LIQUIDATION


Date: March 27, 2019

MORRIS, NICHOLS, ARSHT & TUNNELL LLP                          HOGAN LOVELLS US LLP
Robert J. Dehney (DE Bar No. 3578)                            Christopher R. Donoho, III (pro hac vice)
Andrew R. Remming (DE Bar No. 5120)                           Christopher R. Bryant (pro hac vice)
1201 North Market Street, 16th Floor                          John D. Beck (pro hac vice)
P.O. Box 1347                                                 875 Third Avenue
Wilmington, Delaware 19899-1347                               New York, New York 10022
Telephone: (302) 658-9200                                     Telephone: (212) 918-3000
Facsimile: (302) 658-3989                                     Facsimile: (212) 918-3100
E-mail: rdehney@mnat.com                                      E-mail: chris.donoho@hoganlovells.com
        aremming@mnat.com                                             chris.bryant@hoganlovells.com
                                                                       john.beck@hoganlovells.com
                             -and-
                                                              Counsel for the Debtor and Debtor in Possession



                     THIS PROPOSED PLAN HAS NOT BEEN APPROVED
                             BY THE BANKRUPTCY COURT




1
 The last four digits of the Debtor’s federal tax identification number are 8822. The Debtor’s mailing address for
purposes of this Chapter 11 Case are Orexigen Therapeutics, Inc. c/o Hogan Lovells US LLP, 875 Third Avenue,
New York, NY 10022, Attn: Chris Bryant and John Beck.
                   Case 18-10518-KG                   Doc 1001           Filed 03/29/19             Page 2 of 34



                                                  TABLE OF CONTENTS
                                                                                                                                    Page

ARTICLE I TREATMENT AND CLASSIFICATION OF CLAIMS AND INTERESTS;
IMPAIRMENT ............................................................................................................................... 1
     1.1    Treatment of Classes ............................................................................................... 1
     1.2    Allowed Unclassified Claims ................................................................................. 6
     1.3    Special Provision Governing Claims ...................................................................... 6
     1.4    Confirmation Pursuant to Bankruptcy Code Section 1129(b) ................................ 6
     1.5    Cancellation of Instruments .................................................................................... 6
ARTICLE II IMPLEMENTATION AND EXECUTION OF THIS PLAN .................................. 7
     2.1    Effective Date ......................................................................................................... 7
     2.2    Implementation of this Plan Through the Wind Down Entity ................................ 7
     2.3    Distributions to Holders of Prepetition Secured Noteholder Claims ...................... 9
     2.4    Distributions to Holders of Allowed General Unsecured Claims ......................... 10
     2.5    Distributions to Holders of Allowed Prepetition Secured Noteholder Subordinated
            Deficiency Claims ................................................................................................. 11
     2.6    No Distribution Pending Allowance ..................................................................... 11
     2.7    Fractional Dollars; De Minimis Distributions; Unclaimed Distributions ............. 11
     2.8    No Post-Petition Interest ....................................................................................... 11
     2.9    Dissolution of the Debtor ...................................................................................... 12
     2.10 Officers and Directors ........................................................................................... 12
     2.11 Records ................................................................................................................. 12
     2.12 Effectuating Documents........................................................................................ 13
     2.13 Objections to Claims ............................................................................................. 13
     2.14 Objections and Settlements of Claims and Claims Allowance ............................. 13
     2.15 Plan Settlement and Sabby Settlement in Connection With this Plan .................. 13
     2.16 Release of Liens .................................................................................................... 14
     2.17 Exemption from Certain Taxes and Fees .............................................................. 14
     2.18 Debtor’s Privileges................................................................................................ 15
     2.19 Additional Provisions Regarding the Wind Down Entity, Wind Down
            Administrator, Wind Down Committee and 401k Administrator ........................ 15
ARTICLE III EXECUTORY CONTRACTS AND UNEXPIRED LEASES.............................. 19
     3.1    Background ........................................................................................................... 19
     3.2    Executory Contracts and Unexpired Leases ......................................................... 19
     3.3    Rejection Claims ................................................................................................... 20
ARTICLE IV CONDITIONS PRECEDENT TO CONFIRMATION AND CONSUMMATION
OF THIS PLAN ............................................................................................................................ 20
     4.1    Condition to Confirmation .................................................................................... 20
     4.2    Conditions to the Effective Date ........................................................................... 20
     4.3    Waiver of Conditions to Confirmation or the Effective Date ............................... 20
ARTICLE V MISCELLANEOUS PROVISIONS ....................................................................... 21
     5.1    Binding Effect of This Plan .................................................................................. 21
     5.2    Authority of the Wind Down Entity and Wind Down Administrator .................. 21
     5.3    Retention of Jurisdiction ....................................................................................... 21
     5.4    Governing Law ..................................................................................................... 21
     5.5    Headings ............................................................................................................... 21
                                                                     i
                   Case 18-10518-KG                  Doc 1001            Filed 03/29/19           Page 3 of 34



     5.6    Time ...................................................................................................................... 21
     5.7    Severability ........................................................................................................... 22
     5.8    Revocation ............................................................................................................ 22
     5.9    Precedence ............................................................................................................ 22
     5.10 Statutory Fees........................................................................................................ 22
     5.11 Dissolution of the Creditors’ Committee .............................................................. 22
     5.12 Claims Agent ........................................................................................................ 23
     5.13 Payment of Prepetition Secured Notes Indenture Trustee Fees and Expenses ..... 23
     5.14 No Duty to Update Disclosures ............................................................................ 23
     5.15 Prepetition Unsecured Notes Indenture Trustee Fees and Expenses .................... 23
     5.16 Post-Effective Date Rule 2002 Notice List ........................................................... 23
ARTICLE VI RELEASES, DISCHARGE, INJUNCTION AND EXCULPATION .................. 24
     6.1    Exculpation and Limitation of Liability ............................................................... 24
     6.2    Releases and Related Matters ............................................................................... 24
ARTICLE VII FINAL FEE HEARING AND FINAL DECREE ................................................ 29
     7.1    The Professional Fee Claim Bar Date ................................................................... 29
     7.2    Professional Fee Escrow ....................................................................................... 29
     7.3    Final Fee Hearing .................................................................................................. 29
     7.4    Final Decree .......................................................................................................... 29
     7.5    Administrative Expense Claim Bar Date .............................................................. 30
ARTICLE VIII REQUEST FOR CONFIRMATION .................................................................. 30
     8.1    Request for Confirmation ..................................................................................... 30




                                                                    ii
                 Case 18-10518-KG          Doc 1001     Filed 03/29/19    Page 4 of 34



                                                ARTICLE I

        TREATMENT AND CLASSIFICATION OF CLAIMS AND INTERESTS;
                            IMPAIRMENT

       The categories of Claims and Interests listed below classify Claims and Interests for all
purposes, including voting, Confirmation and distribution, pursuant to this Plan of Liquidation
(the “Plan”) and pursuant to Bankruptcy Code sections 1122 and 1123. Capitalized terms used,
but not otherwise defined, herein shall have the meanings set forth in section 1.2 of the
Disclosure Statement for Debtor’s Plan of Liquidation, dated March 6, 2019 (as amended,
modified or supplanted, the “Disclosure Statement”).

Summary of Classification and Treatment of Classified Claims and Interests

Class       Claim                                           Status         Voting Rights

1           Priority Claims                                 Unimpaired     Deemed to Accept

2           Other Secured Claims                            Unimpaired     Deemed to Accept

3           Prepetition Secured Noteholder Claims           Impaired       Entitled to Vote

4           General Unsecured Claims                        Impaired       Entitled to Vote

5           Prepetition Secured Noteholder Subordinated Impaired           Entitled to Vote
            Deficiency Claims

6           Section 510(b) Claims                           Impaired       Deemed to Reject

7           Interests                                       Impaired       Deemed to Reject


        1.1         Treatment of Classes

        A)          Class 1 – Priority Claims

             Classification: Class 1 consists of the Allowed Priority Claims.

             Treatment: Except to the extent that a Holder of an Allowed Priority Claim agrees to
              a less favorable treatment of its Allowed Priority Claim, in full and final satisfaction,
              settlement, release, and discharge of and in exchange for each Allowed Priority Claim,
              each such Holder thereof shall receive payment on the Effective Date in full in cash
              of such Holder’s Allowed Priority Claim from the Priority Claim Reserve or funds
              earmarked for the Priority Claim Reserve.

             Voting: Class 1 is Unimpaired under this Plan. Holders of Allowed Priority Claims
              are conclusively presumed to have accepted this Plan pursuant to section 1126(f) of
              the Bankruptcy Code. Therefore, such Holders in Class 1 are not entitled to vote to
              accept or reject this Plan.

                                                    1
       Case 18-10518-KG        Doc 1001      Filed 03/29/19    Page 5 of 34



B)      Class 2 – Other Secured Claims

    Classification: Class 2 consists of all Allowed Other Secured Claims.

    Treatment: Except to the extent that a Holder of an Allowed Other Secured Claim
     agrees to a less favorable treatment of its Allowed Other Secured Claim, in full and
     final satisfaction, settlement, release, and discharge of and in exchange for each
     Allowed Other Secured Claim, each such Holder thereof shall receive, at the option
     of the Wind Down Administrator:

        o payment in full in Cash of such Holder’s Allowed Other Secured Claim no
          later than 30 days after the later of the Effective Date and the date on which
          the Other Secured Claim is Allowed;

        o the Debtor’s interest in the collateral securing such Allowed Other Secured
          Claim;

        o setoff of such Allowed Other Secured Claim against any other obligation of
          such Holder owed to the Debtor on a dollar for dollar basis; or

        o such other treatment rendering such Holder’s Allowed Other Secured Claim
          Unimpaired.

    Voting: Class 2 is Unimpaired under this Plan. Holders of Allowed Other Secured
     Claims are conclusively presumed to have accepted this Plan pursuant to section
     1126(f) of the Bankruptcy Code. Therefore, such Holders in Class 2 are not entitled
     to vote to accept or reject this Plan.

C)      Class 3 – Prepetition Secured Noteholder Claims

    Classification:   Class 3 consists of the Allowed Prepetition Secured Noteholder
     Claims.

    Treatment: Except to the extent that a Holder of an Allowed Prepetition Secured
     Noteholder Claim agrees to a less favorable treatment of its Allowed Prepetition
     Secured Noteholder Claim, in full and final satisfaction, settlement, release, and
     discharge of and in exchange for each Allowed Prepetition Secured Noteholder Claim,
     and subject to Section 2.3 of this Plan, each such Holder thereof shall receive Pro
     Rata: (a) the Distributable Cash (less the Sabby Settlement Amount which shall be
     distributed directly to the Sabby Parties on the Effective Date pursuant to the Sabby
     Settlement Agreement), to be distributed by the Debtor on the Effective Date or as
     soon as practicable after receipt; (b) any and all Cash proceeds from Tax Refunds, the
     release of the Holdback Amounts, the Asset Purchase Agreement Claims and the
     Takeda Reconciliation Lender Share, net of the Lender Litigation Expenses and the
     Wind Down Operating Expenses; and (c) any unused amounts of the Wind Down
     Reserves; to be distributed by the Wind Down Entity in accordance with this Plan and
     the Wind Down Entity Documents.

                                         2
       Case 18-10518-KG         Doc 1001      Filed 03/29/19     Page 6 of 34



    The principal amount of the Prepetition Secured Notes held by Prepetition Secured
     Noteholders who participated in the Roll-Up and the Prepetition Secured Notes held
     by the Sabby Parties shall be reduced proportionately for purposes of receiving
     distributions under this Plan to reflect payment of the Roll-Up and the Sabby
     Settlement Payment, respectively.

    Notwithstanding anything to the contrary herein, nothing in this Plan shall affect the
     Debtor's obligations under the McKesson Stipulation (or the obligations of the other
     parties thereto). Accordingly, the Debtor shall continue to segregate the Disputed
     Funds from the Sale proceeds in accordance with the provisions of the McKesson
     Stipulation.

    The Wind Down Administrator shall deliver all distributions to be made to the
     Holders of Prepetition Secured Noteholder Claims to the Prepetition Secured Notes
     Indenture Trustee for further distribution to Holders of Prepetition Secured
     Noteholder Claims in accordance with the Prepetition Secured Notes Indenture and
     this Plan.

    The $2 million Cash portion of the Plan Settlement Initial Funding Amount will be
     carved out of the collateral of the Prepetition Secured Noteholders as necessary to
     provide the Wind Down Entity with $2 million in Cash as of the Effective Date solely
     for the benefit of Holders of General Unsecured Claims in Class 4.

    The Prepetition Secured Noteholder Subordinated Deficiency Claim (i.e., the
     deficiency between the amount of Cash distributed on account of the Prepetition
     Secured Noteholder Claims and the full amount of the Allowed Prepetition Secured
     Noteholder Claims shall be classified and treated as a Class 5 Prepetition Secured
     Noteholder Subordinated Deficiency Claim and will not receive any distribution
     unless holders of Allowed Class 4 General Unsecured Claims are paid in full.

    Voting: Class 3 is Impaired under this Plan. Holders of Allowed Prepetition Secured
     Noteholder Claims are entitled to vote to accept or reject this Plan.

D)      Class 4 – General Unsecured Claims

    Classification: Class 4 consists of the Allowed General Unsecured Claims.

    Treatment: Except to the extent that a Holder of a General Unsecured Claim agrees
     to a less favorable treatment of its Allowed General Unsecured Claim or with respect
     to a General Unsecured Claim which the Debtor or Wind Down Administrator, as
     applicable, determines in its reasonable discretion is covered by sufficient insurance
     or is subject to subordination under the Bankruptcy Code, in full and final satisfaction,
     settlement, release, and discharge of and in exchange for each Allowed General
     Unsecured Claim, each Allowed General Unsecured Claim will be treated as follows:

        o Each Holder of an Allowed General Unsecured Claim will receive Pro Rata:
          (a) the Plan Settlement Net Proceeds; (b) the Plan Settlement Initial Funding

                                          3
       Case 18-10518-KG       Doc 1001      Filed 03/29/19    Page 7 of 34



            Amount remaining for distribution; and (c) any unused amounts of the Class 4
            Disputed Claim Reserve and the Plan Settlement Litigation Reserve, to be
            distributed by the Wind Down Entity from time to time in accordance with
            this Plan and the Wind Down Entity Documents.

        o All distributions by the Wind Down Entity to Holders of Allowed General
          Unsecured Claims in this Class 4 will be paid from the Plan Settlement Net
          Proceeds, the Plan Settlement Initial Funding Amount remaining for
          distribution, and unused amounts of the Class 4 Disputed Claim Reserve and
          Plan Settlement Litigation Reserve.

        o On or as soon as practicable after the Effective Date, the Wind Down
          Administrator shall distribute $1,625,000 on account of Class 4 Claims. The
          Wind Down Administrator shall establish reserves on account of Class 4
          Disputed Claims as provided in this Plan. In the event that such reserves are
          less than $1 million, the Wind Down Administrator may retain the difference
          between $1 million and the actual reserves on account of Disputed Class 4
          Claims, up to an additional $125,000, for use by the Wind Down
          Administrator at such Wind Down Administrator’s discretion, and any such
          greater sum only upon the unanimous consent of the Wind Down Committee.

        o For the avoidance of doubt, none of the Plan Settlement Proceeds, Plan
          Settlement Net Proceeds or the Plan Settlement Initial Funding Amount shall
          be used to make distributions on account of any other Claim.

        o For the avoidance of doubt, and notwithstanding anything to the contrary
          herein or any Filed Proof(s) of Claim to the contrary, (a) pursuant to the Plan
          Settlement, the Prepetition Secured Noteholders will not have a Class 4
          General Unsecured Claim; entry of the Confirmation Order shall constitute a
          full and irrevocable waiver by the Prepetition Secured Noteholders of any
          such General Unsecured Claim and the right of any distribution on account
          thereof; and (b) any Allowed Class 4 General Unsecured Claim which the
          Debtor or Wind Down Administrator, as applicable, determines in its
          reasonable discretion is covered by sufficient insurance shall not receive any
          distribution on account thereof other than from such applicable insurance
          policies.

    Voting: Class 4 is Impaired under this Plan. Holders of Allowed General Unsecured
     Claims are entitled to vote to accept or reject this Plan.

E)      Class 5 –Prepetition Secured Noteholder Subordinated Deficiency Claim

    Classification: Class 5 consists of the Allowed Prepetition Secured Noteholder
     Subordinated Deficiency Claim.

    Treatment: The Prepetition Secured Noteholder Subordinated Deficiency Claim shall
     be subordinated in its entirety to Allowed Class 4 General Unsecured Claims, and the

                                        4
       Case 18-10518-KG         Doc 1001       Filed 03/29/19     Page 8 of 34



     Prepetition Secured Noteholders shall not receive any distribution on account of
     Prepetition Secured Noteholder Subordinated Deficiency Claim unless and until all
     Allowed General Unsecured Claims have been paid in full.

    In full and final satisfaction, settlement, release, and discharge of the Prepetition
     Secured Noteholder Subordinated Deficiency Claim, and subject to Section 2.5 of this
     Plan, each Prepetition Secured Noteholder shall receive, Pro Rata, any amounts
     remaining after payment in full of all Allowed General Unsecured Claims, to be
     distributed by the Wind Down Entity in accordance with this Plan and the Wind
     Down Entity Documents.

    Voting: Class 5 is Impaired under this Plan. Holders of Prepetition Secured
     Noteholder Subordinated Deficiency Claims are entitled to vote to accept or reject
     this Plan.

F)      Class 6 – Section 510(b) Claims

    Classification: Class 6 consists of the Section 510(b) Claims against the Debtor.

    Treatment: The Section 510(b) Claims is subordinated pursuant to section 510(b) of
     the Bankruptcy Code, and the Holders of the Section 510(b) Claims shall not receive
     any distribution on account of the Section 510(b) Claims.

    Notwithstanding anything to the contrary, nothing in this Plan shall preclude the lead
     plaintiff in the Securities Litigation, on behalf of itself and the proposed class it
     represents in the Securities Litigation, from continuing to prosecute the Securities
     Litigation against the Debtor, with any recovery on account of the Section 510(b)
     Claims limited to the proceeds, if any, of any insurance available to the Debtor that
     provides coverage with respect to the Section 510(b) Claims, subject to the provisions
     of such insurance policies and applicable law.

    Voting: Class 6 is Impaired under this Plan. Holders of the Section 510(b) Claims
     are conclusively presumed to have rejected this Plan pursuant to section 1126(g) of
     the Bankruptcy Code and, therefore, the Holders of the Section 510(b) Claims are not
     entitled to vote to accept or reject this Plan.

G)      Class 7 – Interests

    Classification: Class 7 consists of all Interests in the Debtor.

    Treatment: On the Effective Date, all Interests shall be cancelled, and Holders of
     Interests shall retain no ownership interests in the Debtor and shall not receive any
     distribution on account of any such Interests.

    Voting: Class 7 is Impaired under this Plan. Holders of Interests are conclusively
     presumed to have rejected this Plan pursuant to section 1126(g) of the Bankruptcy


                                           5
             Case 18-10518-KG         Doc 1001       Filed 03/29/19     Page 9 of 34



           Code and, therefore, the Holders of Interests are not entitled to vote to accept or reject
           this Plan.

        1.2     Allowed Unclassified Claims. The Debtor asserts that no amount is due on
account of the Unclassified Claims (except for Professional Fee Claims and approximately
$700,000.00 in unpaid Administrative Expense Claims) because the Unclassified Claims have
been previously satisfied. Each Holder of an Allowed Unclassified Claim (except for
Professional Fee Claims, which are governed by Article VII of this Plan) that has not been
satisfied shall receive the full amount of such Allowed Unclassified Claim, in Cash, (a) on or
before the Effective Date or (b) on the date on which such Allowed Unclassified Claim becomes
due and payable pursuant to (i) its terms, (ii) the agreement upon which such Allowed
Unclassified Claim is based, or (iii)) any applicable Order of the Bankruptcy Court.

       1.3     Special Provision Governing Claims. Nothing under this Plan shall affect the
Debtor’s (through the Effective Date) or the Wind Down Administrator’s (after the Effective
Date) rights and defenses in respect of any Claim that is not otherwise settled or compromised
under this Plan, including all legal and equitable rights and defenses, including setoff or
recoupment against such Claims.

       1.4      Confirmation Pursuant to Bankruptcy Code Section 1129(b). In the event that
one of the Classes that is entitled to vote on this Plan votes to reject this Plan, the Debtor shall
request that the Bankruptcy Court confirm this Plan under Bankruptcy Code section 1129(b).

        1.5    Cancellation of Instruments. On the Effective Date, all instruments evidencing
the Claims or rights of any Creditor against the Debtor, including the Prepetition Indentures, the
Prepetition Secured Notes, the Prepetition Unsecured Notes, and all other all indentures, notes,
guarantees, mortgages, and all Interests shall be cancelled and each record holder of notes shall
be deemed to have surrendered its notes or other documentation underlying such Claim;
provided, however, that, in accordance with Section 2.3 of this Plan, each Prepetition Secured
Noteholder shall surrender its Prepetition Secured Note certificate to the Prepetition Secured
Notes Indenture Trustee for cancellation in accordance with the Prepetition Secured Notes
Indenture; and provided further, however, that notwithstanding Confirmation or the occurrence
of the Effective Date any such indenture, agreement, note, or other instrument or document that
governs the rights of the holder of a Claim or Interest shall continue in effect solely for purposes
of (i) enabling the Holder of such Claim or Interest to seek allowance, and receive distributions
on account of such Claim or Interest under this Plan as provided herein; (ii) allowing the
Prepetition Indenture Trustees to make distributions on account of the Unsecured Notes Claims
or the Prepetition Secured Noteholder Claims in accordance with this Plan and the applicable
Prepetition Indenture; (iii) preserving each of the Prepetition Indenture Trustees’ right to
compensation, exculpation and indemnification under the applicable Prepetition Indentures as
against the Debtor and any money or property distributable to holders of Prepetition Unsecured
Notes Claims or the Prepetition Secured Noteholder Claims, as applicable, including without
limitation, (A) permitting each of the Prepetition Unsecured Notes Indenture Trustees to
maintain, enforce and exercise its respective Prepetition Unsecured Notes Indenture Trustee
Charging Liens against such distributions, and (B) permitting the Prepetition Secured Notes
Indenture Trustee to maintain, enforce and exercise its Prepetition Secured Notes Indenture
Trustee Charging Lien against such distributions; (iv) permitting each of the Prepetition

                                                 6
             Case 18-10518-KG         Doc 1001       Filed 03/29/19    Page 10 of 34



Indenture Trustees to enforce any obligations owed to it under this Plan and applicable
Prepetition Indentures; (v) allowing the Prepetition Indenture Trustees to enforce their respective
rights, claims, and interests vis-à-vis any parties other than the Debtor; (vi) allowing the
Prepetition Indenture Trustees to appear in the Case or in any proceeding in the Bankruptcy
Court or any other court; and (vii) permitting the Prepetition Indenture Trustees to perform any
functions that are necessary to effectuate the foregoing.

        Subsequent to the performance by each of the Prepetition Indenture Trustees of its
obligations pursuant to this Plan and applicable Prepetition Indenture, such Prepetition Indenture
Trustee and its agents shall be relieved of all duties and responsibilities related to the applicable
Prepetition Indenture, except with respect to such other rights of the Prepetition Indenture
Trustees that, pursuant to the applicable Prepetition Indenture, survive the termination of such
Prepetition Indenture.

                                           ARTICLE II

                 IMPLEMENTATION AND EXECUTION OF THIS PLAN

       2.1     Effective Date. This Plan shall become effective on the date that is the first
Business Day on which each condition set forth in Article IV of this Plan has been satisfied or
waived as set forth therein (the “Effective Date”).

       2.2     Implementation of this Plan Through the Wind Down Entity.

               (a)     The Wind Down Entity will be formed on or before the Effective Date and
will receive and be vested in the Wind Down Assets on the Effective Date. Pursuant to the Wind
Down Entity Documents, the Wind Down Entity will hold the Class 4 Disputed Claim Reserve,
the Plan Settlement Initial Funding Amount, and any and all Plan Settlement Proceeds, in trust
for the benefit of Holders of Allowed General Unsecured Claims and, if and only if Allowed
General Unsecured Claims are paid in full, for the benefit of Holders of the Prepetition Secured
Noteholder Subordinated Deficiency Claim.

                (b)    After the Effective Date, the Wind Down Entity will liquidate the Wind
Down Assets, other than the Causes of Action, the Plan Settlement Initial Funding Amount and
the Plan Settlement Proceeds, as expeditiously as is reasonable under the circumstances and
distribute the proceeds thereof to Holders of Allowed Prepetition Secured Noteholder Claims in
Class 3, including, but not limited to: (i) obtaining release of the Holdback Amounts by the
Purchaser and otherwise pursuing the Asset Purchase Agreement Claims as necessary, including,
without limitation, by seeking appropriate relief in the Bankruptcy Court or other court of
competent jurisdiction; and (ii) liquidating and, if necessary, obtaining turnover from third
parties of Prepetition Secured Notes Collateral, including by seeking appropriate relief in the
Bankruptcy Court or other court of competent jurisdiction.

               (c)    The Wind Down Administrator, on behalf of the Wind Down Entity, shall
pursue the Causes of Action and Asset Purchase Agreement Claims and all other claims and
causes of action included among the Wind Down Assets in their discretion, provided that the
Wind Down Administrator shall first consult with the Wind Down Committee and with the

                                                 7
            Case 18-10518-KG        Doc 1001       Filed 03/29/19   Page 11 of 34



Required Prepetition Secured Noteholders as provided in Section 2.19(d) of this Plan. The Plan
Settlement Net Proceeds, net of any Plan Settlement Litigation Reserve established under this
Section 2.2, shall be distributed to Holders of Allowed General Unsecured Claims in Class 4
from time to time, except to the extent the Wind Down Administrator determines, after
consultation with the Wind Down Committee, to contribute all or a portion of such proceeds to
the Plan Settlement Litigation Reserve.

                (d)     Upon payment in full of all Allowed Class 4 Claims, Plan Settlement Net
Proceeds shall be distributed from time to time to Holders of Allowed Prepetition Subordinated
Secured Noteholder Deficiency Claims in Class 5, except to the extent the Wind Down
Administrator determines, with the consent of the Required Prepetition Secured Noteholders, to
contribute all or a portion of such proceeds to the Plan Settlement Litigation Reserve.

                (e)     The duties and powers of the Wind Down Administrator set forth herein
and in the Wind Down Entity Documents shall include, but not be limited to: (i) exercising all
power and authority that may be necessary to implement this Plan and enforce all provisions
hereof and thereof; (ii) commencing and prosecuting all proceedings that may be commenced
and take all actions that may be taken by any officer, director or shareholder of the Debtor with
like effect as if authorized, exercised and taken by unanimous action of such officers, directors
and shareholders, including consummating this Plan; (iii) maintaining any books and records of
the Wind Down Entity, including any books and records of the Debtor transferred to the Wind
Down Entity; (iv) incurring and paying reasonable and necessary expenses in connection with
the implementation of this Plan; (v) exercising all powers necessary or appropriate to liquidate
the Wind Down Assets; and (vi) taking such other actions as may be necessary or appropriate to
facilitate the wind down of the Debtor’s affairs.

               (f)    Prior to making distributions required to be made on the Effective Date
under this Plan, the Debtor or Wind Down Administrator, as applicable, with the reasonable
consent of the Required Prepetition Secured Noteholders, shall establish, fund and maintain the
Wind Down Reserves. The Wind Down Reserves shall be funded out of Cash on Hand. The
Wind Down Reserves shall be administered by the Wind Down Administrator on and after the
Effective Date in accordance with a budget approved by the Required Prepetition Secured
Noteholders from time to time in the manner set forth in the Wind Down Entity Documents.
Any funds remaining in the Wind Down Reserves shall be distributed to Holders of Prepetition
Secured Noteholder Claims. The amount of each Wind Down Reserve and the basis for its
determination shall be included in the Plan Supplement.

                (g)     Prior to making any distribution to Holders of Allowed Class 4 Claims,
the Wind Down Administrator shall establish the Class 4 Disputed Claim Reserve. The Class 4
Disputed Claim Reserve shall be funded out of the Plan Settlement Initial Funding Amount.
With respect to each Disputed Claim, the Class 4 Disputed Claim Reserve shall include an
amount of Cash, equal to the pro rata distributions that would have been made on such Disputed
Claim if it were an Allowed Claim, other than Disputed Claims that the Debtor or Wind Down
Administrator, as applicable, determines in its reasonable discretion are covered by sufficient
insurance and/or are subject to subordination under the Bankruptcy Code, in an amount equal to
the lesser of (i) the amount of the Disputed Claim, (ii) the amount in which the Disputed Claim
shall be estimated by the Bankruptcy Court pursuant to section 502 of the Bankruptcy Code for

                                               8
            Case 18-10518-KG        Doc 1001       Filed 03/29/19   Page 12 of 34



purposes of allowance, which amount, unless otherwise ordered by the Bankruptcy Court, shall
constitute and represent the maximum amount in which such Claim ultimately may become an
Allowed Claim, or (iii) such other amount as may be agreed upon by the holder of such Disputed
Claim and the Debtor or Wind Down Administrator, as the case may be. Notwithstanding
anything to the contrary, and for the avoidance of doubt, the Wind Down Administrator shall not
be required to, and shall not, reserve any funds on account of the Section 510(b) Claims. Any
funds remaining in the Class 4 Disputed Claim Reserve shall be distributed to Holders of
General Unsecured Claims.

              (h)    After the Effective Date, the Wind Down Administrator, in consultation
with the Wind Down Committee, may establish and fund the Plan Settlement Litigation Reserve.
Any funds remaining in the Plan Settlement Litigation Reserve shall be distributed to the Holders
of Allowed General Unsecured Claims.

                (i)     On the Effective Date, the Wind Down Administrator shall segregate and
maintain separate accounts or sub-accounts for the Priority Claim Reserve, Class 4 Disputed
Claim Reserve, and the Debtor shall create, fund from Cash on Hand and maintain the
Professional Fee Escrow in accordance with Section 7.2 of this Plan. Reserves (other than those
required to be maintained in separate accounts or sub-accounts) may be merely bookkeeping
entries or accounting methodologies which may be revised from time to time, to enable the Wind
Down Administrator to determine the amount of the reserve and the amounts distributed or to be
distributed therefrom in accordance with this Plan. The amount of the Professional Fee Escrow
and the basis for its determination shall be included in the Plan Supplement.

               (j)     None of the Wind Down Assets shall be subject to garnishment,
execution, seizure, or other process. The Wind Down Assets shall be deemed to be held in
custodia legis until distributed by the Wind Down Administrator to Holders of Allowed Claims
or to pay expenses of the Wind Down Entity in accordance with this Plan and the Wind Down
Entity Documents.

        2.3     Distributions to Holders of Prepetition Secured Noteholder Claims. Each
Prepetition Secured Noteholder Claim of the Prepetition Secured Noteholders shall be treated as
set forth in Article I(C). Distributions on account of Prepetition Secured Noteholder Claims
shall be (a) made in accordance with the terms and provisions of this Plan and the Wind Down
Entity Documents, and (b) delivered to the Prepetition Secured Notes Indenture Trustee for
further distribution to each Prepetition Secured Noteholder in accordance with the Prepetition
Secured Notes Indenture; provided, however, that the Sabby Settlement Amount shall be
distributed directly to the Sabby Parties on the Effective Date pursuant to the Sabby Settlement
Agreement.

        Distributions made by the Prepetition Secured Notes Indenture Trustee to the Prepetition
Secured Noteholders shall only be made after the surrender by each such Prepetition Secured
Noteholder of the Prepetition Secured Note certificates representing such Prepetition Secured
Noteholder Claim. Upon surrender of such Prepetition Secured Note certificates, the Prepetition
Secured Notes Indenture Trustee shall cancel such Prepetition Secured Notes. As soon as
practicable after surrender of Prepetition Secured Note certificates evidencing Prepetition
Secured Noteholders Claims, the Prepetition Secured Notes Indenture Trustee shall distribute to

                                               9
             Case 18-10518-KG         Doc 1001        Filed 03/29/19   Page 13 of 34



such Prepetition Secured Noteholder such holder’s Pro Rata share of the distribution on account
of Prepetition Secured Noteholder Claims as set forth in Article I, subject in all respects to the
right of the Prepetition Secured Notes Indenture Trustee to assert the Prepetition Secured Notes
Indenture Trustee Charging Lien against such distributions, including, without limitation, the
right of the Prepetition Secured Notes Indenture Trustee to hold back a portion of such
distributions on account of the Prepetition Secured Notes Indenture Trustee Sabby Indemnity
Claim.

       For the avoidance of doubt, the Prepetition Secured Notes Indenture Trustees shall not
bear any responsibility or liability for any distributions made hereunder (other than in accordance
with the Prepetition Secured Notes Indenture). In accordance with Section 5.13 of this Plan, the
Wind Down Administrator shall promptly reimburse the Prepetition Secured Notes Indenture
Trustees from the Wind Down Operating Expense Reserve for all Prepetition Secured Notes
Indenture Trustee Fees and Expenses incurred after the Effective Date in connection with the
implementation of this Plan and the Wind Down Entity Documents, including but not limited to,
making distributions to Prepetition Secured Noteholders in accordance with this Plan and the
Wind Down Entity Documents.

         2.4     Distributions to Holders of Allowed General Unsecured Claims. Each Record
Holder of an Allowed General Unsecured Claim shall be treated as set forth in Article I.
Distributions to the Record Holders of Allowed General Unsecured Claims shall be (a) made in
accordance with the terms and provisions of this Plan and the Wind Down Entity Documents,
and (b) delivered (i) at the address set forth on the proof of claim timely Filed by such Holder,
(ii) at the address set forth in any written notices of address change Filed by such Holder, (iii) at
the addresses reflected in the Schedules if a proof of claim has been Filed without any written
notice of address or address change, (iv) if the Holder’s address is not listed in the Schedules, at
the last known address of such Holder according to the Debtor’s books and records or (v) with
respect to holders of Prepetition Unsecured Notes Claims, to or at the direction of the applicable
Prepetition Unsecured Notes Indenture Trustee for further distribution to the Holders of the
Prepetition Unsecured Notes in accordance with the applicable Prepetition Unsecured Notes
Indenture and this Plan; provided, however, that no distributions shall be made to the Record
Holders of Allowed General Unsecured Claims until the earlier to occur of the Effective Date or
a Final Order authorizing such distributions. The Prepetition Unsecured Notes Indenture
Trustees may transfer or direct the transfer of such distributions directly through the facilities of
The Depository Trust Company (whether by means of book-entry exchange, free delivery or
otherwise) and will be entitled to recognize and deal for all purposes under this Plan with
Holders of Unsecured notes to the extent consistent with the customary practices of The
Depository Trust Company. For the avoidance of doubt, each of the Prepetition Unsecured
Notes Indenture Trustees shall not bear any responsibility or liability for any distributions made
hereunder (other than in accordance with the applicable Prepetition Unsecured Notes Indenture),
and the Wind Down Entity shall reimburse the Prepetition Unsecured Notes Indenture Trustees
from the Plan Settlement Initial Funding Amount or Plan Settlement Net Proceeds for any
reasonable and documented fees and expenses (including the reasonable and documented fees
and expenses of its counsel and agents) incurred after the Effective Date in connection with the
implementation of this Plan and the Wind Down Entity Documents, including but not limited to,
making distributions pursuant to and in accordance with this Plan and the Wind Down Entity
Documents.

                                                 10
             Case 18-10518-KG         Doc 1001       Filed 03/29/19   Page 14 of 34



        2.5    Distributions to Holders of Allowed Prepetition Secured Noteholder
Subordinated Deficiency Claims. Each Holder of an Allowed Prepetition Secured Noteholder
Subordinated Deficiency Claim shall be treated as set forth in Article I. The Prepetition Secured
Noteholder Subordinated Deficiency Claim shall be subordinated in its entirety to the payment in
full of Class 4 General Unsecured Claims and the Prepetition Secured Noteholders shall not
receive any distribution on account of the Prepetition Secured Noteholder Subordinated
Deficiency Claim unless and until the General Unsecured Claims have been paid in full in Cash.
Any distributions made on account of a Prepetition Secured Noteholder Subordinated Deficiency
Claim shall be made in accordance with, and subject in all respects to, Section 2.3 of this Plan.

        2.6     No Distribution Pending Allowance. Notwithstanding any other provision of
this Plan and Disclosure Statement or the Wind Down Entity Documents, no distribution of Cash
or other property shall be made with respect to any portion of a Disputed Claim unless and until
all objections to such Claim are resolved by Final Order or as otherwise permitted by this Plan
and Disclosure Statement or the Wind Down Entity Documents.

        2.7      Fractional Dollars; De Minimis Distributions; Unclaimed Distributions.
Notwithstanding any other provision of this Plan to the contrary, for distributions to Holders
(a) the Debtor and/or Wind Down Administrator shall not be required to make distributions or
payments of fractions of dollars, and whenever any distribution of a fraction of a dollar under
this Plan would otherwise be required, the actual distribution made shall reflect a rounding of
such fraction to the nearest whole dollar (up or down), with half dollars being rounded down;
and (b) the Debtor and/or Wind Down Administrator shall have no duty to make a distribution on
account of any Allowed Claim (i) if the aggregate amount of all distributions on account of
Allowed Claims authorized to be made on such date is less than $30,000, in which case such
distributions shall be deferred at the discretion of the Wind Down Administrator, (ii) if the
amount to be distributed to a Holder on the particular distribution date is less than $50.00, unless
such distribution constitutes the final distribution to such Holder, or (iii) if the amount of the
final distribution to such Holder is $30.00 or less, in which case no distribution will be made to
that Holder and such distribution shall revert to the Wind Down Entity for distribution on
account of other Allowed Claims.

       Any Cash or other property to be distributed under this Plan that is an Unclaimed
Distribution shall revert to the Wind Down Administrator if it is not claimed by the Unclaimed
Distribution Deadline. If such Cash or other property is not claimed on or before the Unclaimed
Distribution Deadline, then, at the election of the Liquidating Trustee, the distribution made to
such Holder shall be deemed to be reduced to zero and such returned, undeliverable, or
unclaimed distributions shall be deemed unclaimed property under section 347(b) of the
Bankruptcy Code and shall revert to the Wind Down Entity for distribution on account of other
Allowed Claims.

        2.8    No Post-Petition Interest. Interest shall not accrue on any Claims, and no
Holder of a Claim shall be entitled to interest accruing on or after the Petition Date. No
prepetition Claim shall be Allowed to the extent it is for post-petition interest or other similar
charges, except to the extent permitted for Holders of Secured Claims under section 506(b) of the
Bankruptcy Code.


                                                11
             Case 18-10518-KG          Doc 1001        Filed 03/29/19    Page 15 of 34



        2.9     Dissolution of the Debtor. The affairs of the Debtor may be wound up and, with
the express consent of the 401(k) Administrator, the Debtor may be dissolved at any time after
the Effective Date without the need for any further action or approval or filings with the
secretary of state of other governmental official or authorities in the Debtor’s state of
incorporation. For the avoidance of doubt, the entry of the Final Decree in this Case shall not
effect a dissolution of the Debtor without the express consent of the 401(k) Administrator. After
the Effective Date, the Debtor, along with its attorneys, accountants and other agents as
applicable, shall have the right to (i) prosecute applications for payment of fees and
reimbursement of expenses of Professionals, or attending to any other issues related to
applications for payment of fees and reimbursement of expenses of Professionals, including in
connection with the Final Fee Hearing, and (ii) participate in any appeals of the Confirmation
Order and/or motions seeking reconsideration thereof through the date such appeals and/or
motions are finally decided, settled, withdrawn or otherwise resolved.

       2.10 Officers and Directors. As of the filing of this Plan, Lota S. Zoth is the Sole
Continuing Director and Thomas P. Lynch is the Sole Continuing Officer. On the Effective
Date, the Sole Continuing Director and the Sole Continuing Officer shall be deemed to have
resigned and replaced by the Wind Down Administrator.

        2.11 Records. With the closing of the Sale and the full wind-down of the Debtor’s
operations, the Debtor has identified, or anticipates identifying, Records, which are certain
documents, books and records that are outdated, burdensome, and/or of inconsequential value to
the Debtor’s Estate and which are not necessary nor relevant to: (i) the performance of the
respective duties and obligations of the Debtor (through the Effective Date) or Wind Down
Administrator (after the Effective Date); (ii) any pending or anticipated litigation, including,
without limitation, the Securities Litigation; (iii) the filing of any tax returns; (iv) the resolution
of Claims Filed against the Debtor; (v) the Causes of Action; (vi) the Purchase Agreement
Claims; (vii) the Tax Refunds; (viii) the Takeda Reconciliation; and/or (ix) any other claims or
causes of action included among the Wind Down Assets (for purposes of this Section 2.11, items
in the foregoing categories (i)-(ix) do not constitute Records). To complete the Debtor’s wind-
down, avoid the incurrence of unnecessary storage costs and facilitate the consolidation and
preservation of any pertinent documents, books and records, each of the Debtor, in consultation
with the Creditors’ Committee (through the Effective Date) or Wind Down Administrator (after
the Effective Date), as applicable, shall be authorized to abandon, destroy and/or dispose of all
originals and/or copies of Records pursuant to Bankruptcy Code section 554 without further
order of the Bankruptcy Court.

        Bankruptcy Code section 554 provides that, inter alia, “[a]fter notice and a hearing, the
trustee may abandon any property of the estate that is burdensome to the estate or that is of
inconsequential value and benefit to the estate.” 11 U.S.C. § 554(a). Courts have held that a
debtor-in-possession’s decision to abandon property of the estate rests on the debtor’s business
judgment. See, e.g., In re Cult Awareness Network Inc., 205 B.R. 575, 579 (Bankr. N.D. Ill.
1997). The Debtor has concluded (in consultation with the Creditors’ Committee) in its business
judgment that it will no longer need to retain certain Records and therefore the Debtor is hereby
authorized, but not directed, in consultation with the Creditors’ Committee (through the Effective
Date) or Wind Down Administrator (after the Effective Date), as applicable, to abandon, dispose
of, or destroy the Records (or transfer them to the Wind Down Entity). The Debtor and/or Wind

                                                  12
              Case 18-10518-KG       Doc 1001        Filed 03/29/19   Page 16 of 34



Down Administrator, as applicable, shall not be required to comply with applicable local, state
and federal statutes, rules and ordinances except to the extent that compliance is necessary to
ensure the government’s interest in public health and safety. See generally Midlantic Nat’l Bank
v. New Jersey Dept of Envtl. Protection, 474 U.S. 494 (1986). Additionally, any action by any
local, state or federal agency, department or governmental authority or any other entity to
prevent, interfere with, or otherwise hinder the Debtor’s or Wind Down Administrator’s
abandonment, disposal and/or destruction of the Records shall be enjoined pursuant to this Plan.

       The Wind Down Administrator shall succeed to all rights of the Debtor under Section
10.15 of the Asset Purchase Agreement.

       2.12 Effectuating Documents. The Sole Continuing Director and the Sole Continuing
Officer of the Debtor shall be authorized to execute, deliver, file or record such contracts,
instruments, releases and other agreements or documents and take such other actions as may be
necessary or appropriate to effectuate and implement the provisions of this Plan and
Confirmation Order.

        2.13 Objections to Claims. Except as provided herein and in Section 3.3 of this Plan,
the deadline to File objections to Claims shall be 120 days after the Effective Date or such later
date that may be set by the Bankruptcy Court upon a motion (whether filed before or after the
expiration of the deadline) of the Wind Down Administrator (which motion may be approved
without a hearing and without notice to any party) (the “Claims Objection Deadline”), and any
Claim that is not the subject of a timely Filed objection as of the Claims Objection Deadline (as
may be extended) shall be an Allowed Claim in the amount set forth on the proof of claim Filed
by the Holder of such Claim or as listed on the Schedules if no such proof of claim has been
Filed. If a Disputed Claim becomes Allowed, in full or in part, such Claim shall be treated, to
the extent Allowed, in accordance with the treatment of its Class.

        2.14 Objections and Settlements of Claims and Claims Allowance. Each of the
Debtor (in consultation with the Creditors’ Committee) through the Effective Date, or Wind
Down Administrator (after the Effective Date), as applicable, shall have the authority to: (i) File
objections to Claims, settle, compromise, withdraw, or litigate to judgment objections to any and
all Claims, regardless of whether such Claims are in a Class or otherwise; (ii) settle, liquidate,
allow, or compromise any Disputed Claim without any further notice to or action, order, or
approval by the Bankruptcy Court; (iii) administer and adjust the Claims Register and/or direct
the Claims Agent to reflect any such settlements or compromises without any further notice to or
action, order, or approval by the Bankruptcy Court; and (iv) file one or more Allowed Claims
Notices with respect to non-contingent, liquidated Proofs of Claim that are not Allowed either
prior to or following the Effective Date and as to which the Debtor (in consultation with the
Creditors’ Committee) or Wind Down Administrator, as applicable, have determined not to file
any objection.

       2.15    Plan Settlement and Sabby Settlement in Connection With this Plan.

               (a)     Pursuant to section 1123(b) of the Bankruptcy Code and Bankruptcy Rule
9019, and in consideration of the distributions and other benefits provided under this Plan, this
Plan constitutes a request for the Bankruptcy Court to authorize and approve, among other things,

                                                13
             Case 18-10518-KG         Doc 1001        Filed 03/29/19   Page 17 of 34



the implementation of the Plan Settlement between and among the Debtor, Creditors’ Committee,
the Required DIP Lenders (as defined in the DIP Order), and the Required Prepetition Secured
Noteholders. Distributions to be made to Holders of Allowed (i) Prepetition Secured Noteholder
Claims (ii) General Unsecured Claims, and (iii) the Prepetition Secured Noteholder Subordinated
Deficiency Claim pursuant to this Plan shall be made on account of, in consideration of, and in
accordance with, among other things, the Plan Settlement as embodied in this Plan and the
Confirmation Order. In addition, on the Effective Date of this Plan, the Creditors’ Committee
shall automatically be deemed to waive and release the Creditors’ Committee’s reserved right to
commence a Challenge (as defined in the DIP Order) against the DIP Lenders and/or the
Prepetition Secured Noteholders. Under the Plan Settlement, among other things, the Prepetition
Secured Noteholders agreed to (i) fund the Wind Down Entity with the Plan Settlement Initial
Funding Amount; and (ii) subordinate in full the Prepetition Secured Noteholder Subordinated
Deficiency Claim to Allowed General Unsecured Claims. Entry of the Confirmation order shall
constitute: (a) the Bankruptcy Court’s approval, as of the Effective Date, of this Plan and all
components of the Plan Settlement as embodied in this Plan and the Confirmation Order, and
(b) the Bankruptcy Court’s finding that the Plan Settlement is (i) in the best interest of the Debtor,
its Estate and the Holders of Claims, (ii) the product of the exercise of the Debtor’s sound
business judgment, and (iii) is fair, equitable and reasonable under the circumstances.

               (b)      Pursuant to section 1123(b) of the Bankruptcy Code and Bankruptcy Rule
9019, and in consideration of the distributions and other benefits provided under this Plan, this
Plan constitutes a request for the Bankruptcy Court to authorize and approve, among other things,
the implementation of the Sabby Settlement Agreement between and among the Sabby Parties,
U.S. National Bank, in its capacities as Prepetition Secured Notes Indenture Trustee and
Prepetition Collateral Agent, and the Debtor. Distributions to be made to the Sabby Parties
pursuant to this Plan shall be made on account of, in consideration of, and in accordance with,
among other things, the Sabby Settlement Agreement as embodied in this Plan and the
Confirmation Order. Under the Sabby Settlement Agreement, among other things, the Sabby
Parties agreed to settle the Sabby Litigation in exchange for the Sabby Settlement Amount (i.e., a
Cash payment of $265,000, which will be paid from the Distributable Cash). Entry of the
Confirmation order shall constitute: (a) the Bankruptcy Court’s approval, as of the Effective Date,
of all components of the Sabby Settlement Agreement as embodied in this Plan and the
Confirmation Order, and (b) the Bankruptcy Court’s finding that the Sabby Settlement
Agreement is (x) in the best interest of the Debtor, its Estate and the Holders of Claims, (y) the
product of the exercise of the Debtor’s sound business judgment, and (z) is fair, equitable and
reasonable under the circumstances.

        2.16 Release of Liens. Except as otherwise provided in this Plan and Confirmation
Order, or in any contract, instrument, release, or other agreement or document created pursuant
to this Plan and Confirmation Order, on the Effective Date, all mortgages, deeds of trust, liens,
pledges, or other security interests against any property of the Estate shall be deemed fully
released and discharged without any further action of any party, including, but not limited to,
further order of the Bankruptcy Court or filing updated schedules or statements typically filed
pursuant to the Uniform Commercial Code or other applicable law.

      2.17 Exemption from Certain Taxes and Fees. Pursuant to section 1146(a) of the
Bankruptcy Code, the making or delivery of any instrument or transfer from the Debtor to the

                                                 14
              Case 18-10518-KG             Doc 1001          Filed 03/29/19       Page 18 of 34



Wind Down Entity, or to any other Person pursuant to this Plan and Disclosure Statement, shall
not be subject to any document recording tax, stamp tax, conveyance fee, intangibles or similar
tax, mortgage tax, stamp tax, real estate transfer tax, mortgage recording tax or other similar tax
or governmental assessment, and the Confirmation Order shall direct the appropriate state or
local governmental officials or agents to forego the collection of any such tax or governmental
assessment and to accept for filing and recordation any of the forgoing instruments or other
documents without the payment of any such tax or governmental assessment.

        2.18 Debtor’s Privileges. Effective after the Effective Date, all privileges of the
Debtor relating to the Wind Down Assets (which include privileges of the Debtor relating to,
without limitation, the Causes of Action, the Asset Purchase Agreement Claims, the McKesson
Appeal, and/or any other claims or causes of action included among the Wind Down Assets)
shall be deemed transferred, assigned, and delivered to the Wind Down Entity, without waiver or
release, and shall vest with the Wind Down Entity. The Wind Down Administrator shall hold
and be the beneficiary of all such privileges and entitled to assert or waive such privileges. No
such privilege shall be waived by disclosures to the Wind Down Administrator of the Debtor’s
documents, information, or communications subject to attorney-client privileges, work product
protections or other immunities (including those related to common interest or joint defense with
third parties), or protections from disclosure held by the Debtor. The Debtor’s privileges relating
to the Wind Down Assets will remain subject to the rights of third parties under applicable law,
including any rights arising from the common interest doctrine, the joint defense doctrine, joint
attorney-client representation, or any agreement. Nothing contained herein or in the
Confirmation Order, nor any professional’s compliance herewith and therewith, shall constitute a
breach or waiver of any privileges of the Debtor.

     2.19 Additional Provisions Regarding the Wind Down Entity, Wind Down
Administrator, Wind Down Committee and 401k Administrator.2

               (a)    Appointment of Wind Down Administrator. Pursuant to the Plan
Settlement, the Creditors’ Committee shall select the Wind Down Administrator. The identity of
the Wind Down Administrator shall be included in the Plan Supplement. The entry of the
Confirmation Order shall ratify the selection of the Wind Down Administrator.

               (b)     Creation of the Wind Down Entity; Term. On or before the Effective Date,
the Wind Down Entity shall be established pursuant to the Wind Down Entity Documents for the
purposes set forth in this Plan the Wind Down Entity Documents. The Wind Down Entity shall
continue in existence until all distributions under this Plan have been made.

               (c)     Vesting and Transfer of Assets to the Wind Down Entity. Pursuant to
section 1141(b) of the Bankruptcy Code, the Wind Down Assets shall vest in the Wind Down
Entity free and clear of all Claims, Liens charges or other encumbrances; provided, however, the
Wind Down Administrator may abandon or otherwise not accept any Wind Down Assets that the
Wind Down Administrator believes, in good faith, to have no value to, or will be unduly
burdensome to, the Wind Down Entity. Any Wind Down Assets that the Wind Down

2
    Capitalized terms not otherwise defined in this Section 2.19 shall be given the meanings ascribed to them in the
    Wind Down Entity Documents.

                                                        15
             Case 18-10518-KG         Doc 1001       Filed 03/29/19   Page 19 of 34



Administrator so abandons or otherwise does not accept shall not be Wind Down Assets and
shall be deemed abandoned by the Debtor pursuant to Bankruptcy Code section 554 without
further order of the Bankruptcy Court. The Debtor and/or Wind Down Administrator, as
applicable, shall not be required to comply with applicable local, state and federal statutes, rules
and ordinances in connection with this Section 2.19(c) except to the extent that compliance is
necessary to ensure the government’s interest in public health and safety. Additionally, any
action by any local, state or federal agency, department or governmental authority or any other
entity to prevent, interfere with, or otherwise hinder the Debtor’s or Wind Down Administrator’s
abandonment, disposal and/or destruction of any Wind Down Assets shall be enjoined effective
as of the Effective Date.

               (d)     General Powers of the Wind Down Administrator. The rights, powers and
obligations of the Wind Down Administrator are specified in this Plan, the Confirmation Order
and the Wind Down Entity Documents. Except as expressly set forth in this Plan or the
Confirmation Order, and in the Wind Down Entity Documents, the Wind Down Administrator,
on behalf of the Wind Down Entity, shall have sole power to pursue the Causes of Action, the
Asset Purchase Agreement Claims and any and all other claims and causes of action included
among the Wind Down Assets transferred to the Wind Down Entity in accordance with this Plan
and any claims or causes of action arising after the Effective Date in favor of the Wind Down
Entity, including, without limitation, taking any action with respect to Disputed Claims, appeals,
counterclaims, and defenses of, or with respect to, such Disputed Claims, Causes of Action and
Asset Purchase Agreement Claims, and any and all other claims and causes of action included
among the Wind Down Assets and/or any claims or causes of Action arising after the Effective
Date in favor of the Wind Down Entity.

        After the Effective Date, prosecution and potential settlement of the Causes of Action,
the Asset Purchase Agreement Claims, and the McKesson Appeal, and any and all other claims
and causes of action included among the Wind Down Assets, shall be the sole responsibility of
the Wind Down Administrator pursuant to this Plan and the Confirmation Order. The Wind
Down Administrator may prosecute the Causes of Action, the Asset Purchase Agreement Claims,
the McKesson Appeal, and/or any other claims or causes of action included among the Wind
Down Assets as appropriate, in accordance herewith and with the Wind Down Entity Documents.
After the Effective Date, the Wind Down Entity and the Wind Down Administrator shall have all
rights, powers, and interests of the Estate to pursue, settle, or abandon the Causes of Action, the
Asset Purchase Agreement Claims, the McKesson Appeal and/or any other claims or causes of
action included among the Wind Down Assets as the sole representative of the Estate pursuant to
section 1123(b)(3) of the Bankruptcy Code; provided, however, that any settlement or
abandonment of any Purchase Agreement Claim, the McKesson Appeal, the Tax Refunds, and/or
any claim or cause of action other than the (Causes of Action) included among the Wind Down
Assets shall require the consent of the Required Prepetition Secured Noteholders. No Person or
entity may rely on the absence of a specific reference in this Plan and/or Confirmation Order, or
any other supplemental documents, to any of the Causes of Action, the Asset Purchase
Agreement Claims, or other claims or causes of action included among the Wind Down Assets
against it as any indication that the Debtor and/or Wind Down Administrator will not pursue any
and all available rights and remedies related thereto against any such Person or entity, or that the
Wind Down Administrator does not have the right to pursue any such claim or cause of action.
The Wind Down Administrator expressly reserves all Causes of Action, Asset Purchase

                                                16
             Case 18-10518-KG         Doc 1001        Filed 03/29/19   Page 20 of 34



Agreement Claims, and other claims and causes of action included among the Wind Down
Assets and, therefore, no preclusion doctrine, including the doctrines of res judicata, collateral
estoppel, issue preclusion, claim preclusion, estoppel (judicial, equitable, or otherwise), or laches,
shall apply to such Causes of Action, Asset Purchase Agreement Claims, and/or other claims and
casus of action included among the Wind Down Assets upon, after, or as a consequence of
confirmation or consummation of this Plan. Unless any Causes of Action, Asset Purchase
Agreement Claims or other claim or causes of action included among the Wind Down Assets
against any Person or entity is expressly waived, relinquished, exculpated, released,
compromised, or settled in this Plan or a Final Order of the Bankruptcy Court or other court of
competent jurisdiction, the Debtor or the Wind Down Administrator, as applicable, expressly
reserves all Causes of Action, Asset Purchase Agreement Claims, and other claims and causes of
action included among the Wind Down Assets for later adjudication.

               (e)     Certain Wind Down Entity Tax Matters.

              i.       The Wind Down Entity shall be responsible for filing all required federal,
       state, and local tax returns and/or informational returns for the Debtor and/or Wind Down
       Entity. The Wind Down Entity shall comply with all withholding and reporting
       requirements imposed by any federal, state, or local taxing authority, and all distributions
       made by the Wind Down Entity shall be subject to any such withholding and reporting
       requirements. The Wind Down Administrator shall be authorized to take any and all
       actions that may be necessary or appropriate to comply with such withholding and
       reporting requirements including, without limitation, requiring that, as a condition to the
       receipt of a distribution, the Holder of an Allowed Claim complete the appropriate IRS
       Form W-8 or IRS Form W-9, as applicable to each Holder.

             ii.       The Wind Down Entity shall also be responsible for preparing tax returns
       and collecting all resulting Tax Refunds due to the Debtor in respect of tax years ending
       after the Effective Date and prior to January 1, 2021, or such later date as determined by
       the Wind Down Administrator in consultation with the Required Prepetition Noteholders.
       For the avoidance of doubt, after the Effective Date, the Debtor, with the assistance of the
       Wind Down Entity, shall preserve its corporate existence under Delaware law and the
       Internal Revenue Code until such time as the Wind Down Entity, on the Debtor’s behalf,
       has collected all material Tax Refunds due to the Debtor. Promptly upon receipt, the
       Wind Down Administrator shall pay any Tax Refunds, less any previously unreimbursed
       actual and necessary expenses of collection, to the Prepetition Secured Notes Indenture
       Trustee for distribution Pro Rata to the Holders of Allowed Prepetition Secured Notes
       Claims. Unless otherwise instructed by the Required Prepetition Secured Noteholders, or
       authorized by order of the Bankruptcy Court, the Wind Down Entity shall satisfy, on the
       Debtor’s behalf, all reasonable requirements necessary under the Internal Revenue Code
       in order for the Debtor to remain eligible to receive any such Tax Refunds. The Wind
       Down Entity shall be deemed the Debtor’s agent for purposes of correspondence with the
       Internal Revenue Service, including, but not limited to, the collection of any Tax Refunds.
       To the extent not previously reimbursed, the Wind Down Administrator may use funds in
       the Lender Litigation Expense Reserve to reimburse the Wind Down Entity for all actual,
       reasonable and documented costs and expenses of the Wind Down Entity related to
       collection of the Tax Refunds and preservation of the minimum corporate existence of

                                                 17
            Case 18-10518-KG         Doc 1001       Filed 03/29/19    Page 21 of 34



       the Debtor under Delaware law as necessary to preserve the Tax Refunds (the “Tax
       Refund Costs”). Notwithstanding anything to the contrary in this Plan, the Wind Down
       Administrator shall be authorized to abandon the Tax Refunds if the funds in the Lender
       Litigation Expense Reserve are insufficient to pay (or reimburse the Wind Down Entity)
       the Tax Refund Costs actually or projected in good faith to be incurred by the Wind
       Down Administrator, unless sufficient funds are advanced by one or more of the
       Prepetition Secured Noteholders within 30 days of written request to the Required
       Prepetition Secured Noteholders by the Wind Down Administrator. The Wind Down
       Administrator shall allocate any taxable income of the Wind Down Entity (other than
       taxable income allocable to any assets allocable to, or retained on account of, Disputed
       Claims, if such income is otherwise taxable to the Wind Down Entity) or loss among the
       Holders. The tax book value of the Wind Down Assets for purposes of allocating taxable
       income and loss shall equal their fair market value on the date of the transfer of the Wind
       Down Assets to the Wind Down Entity, adjusted in accordance with tax accounting
       principles prescribed by the Tax Code, applicable Treasury Regulations, and other
       applicable administrative and judicial authorities and pronouncements. As soon as
       reasonably practicable after the transfer of Wind Down Assets to the Wind Down Entity,
       the Wind Down Administrator shall make a good faith valuation of the Wind Down
       Assets. All parties to the Wind Down Entity (including, without limitation, the Debtor
       and the Holders) must consistently use such valuation for all U.S. federal income tax
       purposes. The valuation will be made available, from time to time, as relevant for tax
       reporting purposes.

            iii.       Notwithstanding any other provision of this Plan, (a) each Holder of an
       Allowed Claim that is to receive a distribution from the Wind Down Entity shall have the
       sole and exclusive responsibility for the satisfaction and payment of any tax obligations
       imposed on such Holder by any Governmental Unit, including income and other tax
       obligations, on account of such distribution, and (b) no distribution shall be made to or on
       behalf of such Holder pursuant to this Plan and Disclosure Statement unless and until
       such Holder has made arrangements satisfactory to the Wind Down Administrator to
       allow it to comply with its tax withholding and reporting requirements. Any property to
       be distributed by the Wind Down Entity shall, pending the implementation of such
       arrangements, be treated as an Unclaimed Distribution to be held by the Wind Down
       Administrator, as the case may be, until such time as the Wind Down Administrator is
       satisfied with the Holder’s arrangements for any withholding tax obligations.

                 (f)   Wind Down Committee. On or before the Effective Date, the Creditors’
Committee shall be deemed to have appointed the Wind Down Committee to oversee the
implementation of this Plan. The Wind Down Administrator shall consult with the Wind Down
Committee with respect to (i) the pursuit of Causes of Action; (ii) the Takeda Reconciliation;
(iii) the retention of Wind Down Advisors in connection with the Causes of Action and the
Takeda Reconciliation; (iii) the expenditure of Plan Settlement Litigation Expenses; and (iv) the
amount and timing of distributions on account of Allowed General Unsecured Claims, including
the contribution of Plan Settlement Net Proceeds available for distribution to the Plan Settlement
Litigation Reserve.



                                               18
             Case 18-10518-KG         Doc 1001        Filed 03/29/19   Page 22 of 34



                (g)     Direction of the Required Prepetition Secured Noteholders. The Wind
Down Administrator shall act at the direction of the Required Prepetition Secured Noteholders as
to all material decisions respecting: (i) the Asset Purchase Agreement Claims; (ii) the McKesson
Appeal; (iii) the Tax Refunds; (iv) the retention of Wind Down Advisors other than in
connection with the Causes of Action and the Takeda Reconciliation; (v) the incurrence of
Lender Litigation Expenses; and (vi) the amount and timing of distributions on account of
Allowed Prepetition Secured Noteholder Claims, including the contribution of the proceeds of
liquidation of Wind Down Assets (other than the Causes of Action and the Takeda
Reconciliation) to the Lender Litigation Expense Reserve and the Wind Down Operating
Expense Reserves.

                 (h)    Substitution of Wind Down Entity for the Debtor. After the Effective
Date, the Wind Down Entity or the Wind Down Administrator, in its discretion, shall be deemed
to be substituted as the party in lieu of the Debtor in all pending matters including but not limited
to (i) motions, contested matters and adversary proceeding pending in the Bankruptcy Court, and
(ii) all matters pending in any courts, tribunals, forums or administrative proceedings outside of
the Bankruptcy Court, in each case without the need or requirement for the Wind Down
Administrator to file motions or substitutions of parties and counsel.

               (i)    The 401(k) Administrator.      After the Effective Date, the 401(k)
Administrator shall have sole authority for taking any and all actions necessary to cure any
defect affecting the qualified status of the 401(k) Plan under the Internal Revenue Code in
consultation with the Required Prepetition Secured Noteholders and in accordance with the
401(k) Administrator Budget.

                (j)     Insurance. Notwithstanding anything to the contrary, nothing in this Plan
shall affect any rights the Debtor, the Debtor’s Estate, the Wind Down Entity, or the Wind Down
Administrator may have to make a claim against any Person not released pursuant to this Plan, or
to receive the proceeds of, any insurance available to the Debtor and/or the other defendants in
the Securities Litigation or otherwise.

                                          ARTICLE III

                 EXECUTORY CONTRACTS AND UNEXPIRED LEASES

       3.1    Background. The Debtor believes that all executory contracts and unexpired
leases of the Debtor were assumed and assigned to the Purchaser, or rejected, during the
pendency of the Case. Article III of this Plan is included out of an abundance of caution.

         3.2    Executory Contracts and Unexpired Leases. All executory contracts and
unexpired leases of the Debtor which have not been assumed and assigned, or rejected, prior to
the Confirmation Date shall be deemed rejected as of the Confirmation Date; provided, however,
that to the extent any insurance policies of the Debtor, including but not limited to any directors’
and officers’ liability insurance policies, are considered to be executory contracts, no such
insurance policies shall be rejected or otherwise impacted pursuant to this Plan and all such
insurance policies shall be deemed assumed on the Effective Date. Any Creditor asserting a
Claim for monetary damages as a result of the rejection of an executory contract or unexpired

                                                 19
            Case 18-10518-KG         Doc 1001       Filed 03/29/19   Page 23 of 34



lease deemed rejected pursuant to this Plan (and not on or before the Confirmation Date) shall
file a proof of claim substantially in the form of Official Form 410 with the Claims Agent
(“Rejection Claim”), and serve it upon Debtor’s counsel and the Wind Down Administrator by
overnight mail so as to be received by no later than 20 days after the Confirmation Date.

        3.3     Rejection Claims. Any Rejection Claim not filed pursuant to Section 3.2 of this
Plan shall be forever disallowed and barred. If one or more Rejection Claims are filed pursuant
to Section 3.2 of this Plan, notwithstanding Section 2.13 of this Plan, the Wind Down
Administrator may File one or more objections to any such Rejection Claims, and shall serve any
objection upon the claimant and the claimant’s counsel, if any, by overnight mail no later than
120 days after the Confirmation Date. Any response by the claimant to any such objection shall
be Filed and served by overnight mail upon the Wind Down Administrator no later than 15 days
after service of such objection has been completed. If any such objection is timely Filed and
cannot be resolved consensually by the parties, a hearing shall be held by the Bankruptcy Court
as soon as is reasonably practicable, but it no event later than 45 days after service of such
objection has been completed, to determine whether any such Rejection Claim is Allowed or
Disallowed, in full or in part. The foregoing deadlines may be extended for cause or with the
consent of the parties. If a Rejection Claim is determined to be Allowed, the date of such
determination shall be deemed to be the Record Date and the Holder of the Claim on the date of
such determination shall be deemed to be the Record Holder of such Claim. If a Rejection Claim
becomes Allowed, in full or in part, such Claim shall be an Allowed General Unsecured Claim to
the extent that such Claim becomes Allowed and the Record Holder of such Claim shall receive
the treatment set forth in Section 2.4 of this Plan.

                                         ARTICLE IV

                    CONDITIONS PRECEDENT TO CONFIRMATION
                       AND CONSUMMATION OF THIS PLAN

        4.1     Condition to Confirmation. Unless waived pursuant to Section 4.3 of this Plan,
the Bankruptcy Court’s entry of the Confirmation Order, in form and substance reasonably
satisfactory to the Debtor, in consultation with the Consultation Parties, shall be the condition
precedent to the Confirmation of this Plan.

        4.2    Conditions to the Effective Date. The Effective Date shall not occur and this
Plan shall not be consummated unless and until each of the following conditions has been
satisfied or waived pursuant to Section 4.3 of this Plan: (i) the Confirmation Order, in form and
substance reasonably satisfactory to the Debtor, in consultation with the Consultation Parties,
shall have been entered by the Bankruptcy Court, (ii) the Confirmation Order shall have become
a Final Order, and (iii) the Wind Down Entity shall have been created.

        4.3     Waiver of Conditions to Confirmation or the Effective Date. The condition
set forth in section 4.2(ii) of this Plan may be waived in whole or part in writing by the Debtor,
with the consent of the Creditors’ Committee, at any time without further Order.




                                               20
            Case 18-10518-KG         Doc 1001        Filed 03/29/19   Page 24 of 34



                                          ARTICLE V

                              MISCELLANEOUS PROVISIONS

         5.1     Binding Effect of This Plan. The provisions of this Plan shall be binding upon
all parties to this Plan and inure to the benefit of the Debtor, the Debtor’s Estate, and its
predecessors, successors, assigns, advisors, attorneys, agents, officers and directors of either.
The terms of this Plan shall be enforceable against the Debtor, its Creditors, Interest Holders and
all parties-in-interest.

        5.2    Authority of the Wind Down Entity and Wind Down Administrator. Upon
the Effective Date, the Wind Down Entity and the Wind Down Administrator shall have the sole
and exclusive right, standing and authority to prosecute, compromise, settle and/or otherwise
deal with the Causes of Action, and the Takeda Reconciliation, the Asset Purchase Agreement
Claims, and any and all causes of action included among the Wind Down Assets, and to appear
and take all required action before the Bankruptcy Court and any courts, tribunals, forums or
administrative proceedings with respect to the Wind Down Assets, with or without Bankruptcy
Court approval . In the event that the Wind Down Administrator elects to prosecute any Causes
of Action, the Asset Purchase Agreement Claims, or any other claim or cause of action, any
recovery (net of reasonable legal fees costs and expenses incurred in connection with the
investigation, prosecution, or settlement of such Causes of Action, Asset Purchase Agreement
Claim or other claim or cause of action, from litigation, compromise or settlement and the
proceeds thereof shall constitute part of the Wind Down Assets and shall be distributed by the
Wind Down Administrator in accordance with this Plan.

         5.3     Retention of Jurisdiction. Following the Effective Date, the Bankruptcy Court
shall retain jurisdiction to the fullest extent permitted by law over the provisions of this Plan,
including Disputed Claims, Rejection Claims, and Professional Fee Claims, over all disputes and
litigation (including litigation concerning the Causes of Action, the Asset Purchase Agreement
Claims and all other claim or causes of action) which may be pending on the Confirmation Date
or brought by the Wind Down Entity or the Wind Down Administrator, or any other party-in-
interest after the Effective Date, and over any controversies that may arise hereafter which would
affect the Debtor’s and/or Wind Down Administrator’s ability to carry out this Plan, until all
such disputes and litigation shall be concluded and this Plan shall be fully consummated.

       5.4     Governing Law. Except as to matters governed by the Bankruptcy Code or
Bankruptcy Rules, as applicable, the rights and obligations arising under this Plan shall be
governed by, and construed and enforced in accordance with the laws of the State of Delaware
without regard to conflicts of law.

        5.5    Headings. The headings of articles, paragraphs, and subparagraphs of this Plan
are inserted for convenience only and shall not affect the interpretation of any provision of this
Plan.

        5.6     Time. Whenever the time for the occurrence or happening of an event as set forth
in this Plan falls on a day that is not a Business Day, then the time for the next occurrence or
happening of said event shall be extended to the next day which is a Business Day.

                                                21
            Case 18-10518-KG        Doc 1001        Filed 03/29/19   Page 25 of 34



        5.7      Severability.     Should any provision of this Plan be determined to be
unenforceable after the Effective Date such determination shall in no way limit or affect the
enforceability and operative effect of any and all of the other provisions of this Plan provided
that the intent of this Plan can still be effectuated.

        5.8    Revocation. The Debtor reserves the right to revoke and withdraw this Plan prior
to the entry of a Confirmation Order. If the Debtor revokes or withdraws this Plan, or if the
Confirmation Order is vacated, this Plan shall be deemed null and void and nothing contained
herein shall be deemed to constitute a waiver or release of any claims by or against the Debtor,
any other Person, or to prejudice in any manner the rights of such parties in any further
proceedings involving the Debtor.

        5.9    Precedence. In the event and to the extent that any provision of this Plan is
inconsistent with the provisions of the Disclosure Statement, the Wind Down Entity Documents
(solely with respect to the creation of the Wind Down Entity) or any other agreement to be
executed by any Person pursuant to this Plan, the provisions of this Plan shall control and take
precedence; provided, however, in the event and to the extent that any provision of this Plan is
inconsistent with the provisions of the Wind Down Entity Documents with respect to
administration of the Wind Down Entity or the Wind Down Assets, the Wind Down Entity
Documents shall control and take precedence. In the event of any inconsistency between any
provision of any of the foregoing documents, and any provision of the Confirmation Order, the
Confirmation Order shall control and take precedence. Nothing in the Confirmation Order, this
Plan, the Disclosure Statement or the Wind Down Entity Documents shall modify or be deemed
to modify in any regard any term or provision of the DIP Order or the Stipulation Authorizing
the Debtor’s Use of Cash Collateral, as approved by the Bankruptcy Court [Docket No. 713],
including, without limitation, any and all provisions respecting the reimbursement of fees and
expenses of the Required Prepetition Secured Noteholders. In the event of any inconsistency
between the Plan Settlement and this Plan or the Confirmation Order, the Plan Settlement shall
control and take precedence

        5.10 Statutory Fees. Prior to the Effective Date, the Debtor shall pay all fees payable
pursuant to 28 U.S.C. § 1930. From and after the Effective Date, the Wind Down Entity shall
pay all such fees from the Wind Down Operating Expense Reserve.

        5.11 Dissolution of the Creditors’ Committee. On the Effective Date, the Creditors’
Committee shall be dissolved automatically and its members, professionals, and agents shall be
deemed released of any continuing duties, responsibilities and obligations in connection with the
Case, this Plan and its implementation, except with respect to (i) prosecuting (or objecting to)
applications for payment of fees and reimbursement of expenses of Professionals, or Creditors’
Committee members, or attending to any other issues related to applications for payment of fees
and reimbursement of expenses of Professionals, including in connection with the Final Fee
Hearing, or (ii) any appeals of the Confirmation Order and/or motions seeking reconsideration
thereof through the date such appeals and/or motions are finally decided, settled, withdrawn or
otherwise resolved. On the Effective Date, the retention and employment of the Creditors’
Committee’s attorneys, accountants and other agents shall terminate, except with respect to:
(i) prosecuting applications (or objections thereto) for payment of fees and reimbursement of
expenses of Professionals, or Creditors’ Committee members, or attending to any other issues

                                               22
             Case 18-10518-KG         Doc 1001       Filed 03/29/19   Page 26 of 34



related to applications for payment of fees and reimbursement of expenses of Professionals,
including in connection with the Final Fee Hearing, or (ii) any appeals of the Confirmation Order
and/or motions seeking reconsideration thereof through the date such appeals and/or motions are
finally decided, settled, withdrawn or otherwise resolved.

        5.12 Claims Agent. KCC, in its capacity as claims, noticing and balloting agent, shall
be relieved of such duties on the date of the entry of the Final Decree or upon such earlier date as
set forth in a written notice provided to it by the Wind Down Administrator.

        5.13 Payment of Prepetition Secured Notes Indenture Trustee Fees and Expenses.
On or prior to the Effective Date, the Debtor shall pay in Cash from the Distributable Cash all
unpaid Prepetition Secured Notes Indenture Trustee Fees and Expenses that are payable under
the DIP Order and/or the Cash Collateral Order. From and after the Effective Date, the Wind
Down Administrator shall promptly pay in Cash all Prepetition Secured Notes Indenture Trustee
Fees and Expenses from the Wind Down Operating Expense Reserve. Nothing in this Section
5.13 shall in any way affect or diminish the right of the Prepetition Secured Notes Indenture
Trustee to assert the Prepetition Secured Notes Indenture Trustee Charging Lien against
distributions to Holders of Prepetition Secured Noteholder Claims with respect to any unpaid
Prepetition Secured Notes Indenture Trustee Fees and Expenses and/or the Prepetition Secured
Notes Indenture Trustee Sabby Indemnity Claim.

       5.14 No Duty to Update Disclosures. The Debtor has no duty to update the
information contained in this Plan or in the Disclosure Statement as of the date hereof, or unless
required to do so pursuant to an Order of the Bankruptcy Court. Delivery of this Plan and the
Disclosure Statement after the date hereof does not imply that the information contained herein
has remained unchanged.

        5.15 Prepetition Unsecured Notes Indenture Trustee Fees and Expenses. Nothing
in this Plan shall in any way affect or diminish the rights of the Prepetition Unsecured Notes
Indenture Trustees to assert their Prepetition Unsecured Notes Trustee Charging Liens against
any distributions to holders of 2013 Notes Claims or 2017 Notes Claims, as applicable, with
respect to any unpaid Prepetition Unsecured Notes Indenture Trustee Fees and Expenses or other
amounts payable to the Prepetition Unsecured Notes Indenture Trustees under the Prepetition
Unsecured Notes Indentures.

        5.16 Post-Effective Date Rule 2002 Notice List. After the Effective Date, any Person
that, prior to the Effective Date, had requested from the Debtor or the Claims Agent to receive
notice in the Case pursuant to Bankruptcy Rule 2002 must renew such request in writing to the
Claims Agent in order to be included on the Post-Effective Date Notice List. On and after the
Effective Date, the Wind Down Entity is authorized to limit the list of entities receiving
documents pursuant to Bankruptcy Rule 2002 to those Persons that request to be included on the
Post Effective Date Notice List.




                                                23
           Case 18-10518-KG    Doc 1001          Filed 03/29/19   Page 27 of 34



                                   ARTICLE VI

           RELEASES, DISCHARGE, INJUNCTION AND EXCULPATION

           6.1   Exculpation and Limitation of Liability. EFFECTIVE AS OF THE
EFFECTIVE DATE, THE EXCULPATED PARTIES SHALL NEITHER HAVE, NOR INCUR
ANY LIABILITY TO ANY HOLDER OF A CLAIM OR AN INTEREST, THE DEBTOR, OR
ANY OTHER PARTY-IN-INTEREST, OR ANY OF THEIR RESPECTIVE RELATED
PERSONS, FOR ANY PREPETITION OR POSTPETITION ACT OR OMISSION IN
CONNECTION WITH, RELATING TO, OR ARISING OUT OF, THE CASE, THE
DECISION TO FILE THE CASE, THE ACTIONS TAKEN IN PREPARATION TO FILE THE
CASE, THE FORMULATION, NEGOTIATION, OR IMPLEMENTATION OF THE
DISCLOSURE STATEMENT OR THIS PLAN, THE SOLICITATION OF ACCEPTANCES
OF THIS PLAN, THE PURSUIT OF CONFIRMATION OF THIS PLAN, THE
CONFIRMATION OF THIS PLAN, THE CONSUMMATION OF THIS PLAN, THE
PURSUIT OF THE SALE OR THE SALE, OR THE ADMINISTRATION OF THIS PLAN OR
THE PROPERTY TO BE DISTRIBUTED UNDER THIS PLAN, EXCEPT FOR ACTS OR
OMISSIONS THAT ARE THE RESULT OF WILLFUL MISCONDUCT, GROSS
NEGLIGENCE, FRAUD OR CRIMINAL ACTS; PROVIDED, HOWEVER, THAT
(I) THE FOREGOING IS NOT INTENDED TO LIMIT OR OTHERWISE IMPACT ANY
DEFENSE OF QUALIFIED IMMUNITY THAT MAY BE AVAILABLE UNDER
APPLICABLE LAW; (II) EACH EXCULPATED PARTY SHALL BE ENTITLED TO RELY
UPON THE ADVICE OF COUNSEL CONCERNING HIS, HER OR ITS DUTIES
PURSUANT TO, OR IN CONNECTION WITH THE CASE, THE DECISION TO FILE THE
CASE, THE ACTIONS TAKEN IN PREPARATION TO FILE THE CASE, THE
FORMULATION, NEGOTIATION, OR IMPLEMENTATION OF THE DISCLOSURE
STATEMENT OR THIS PLAN, THE SOLICITATION OF ACCEPTANCES OF THIS PLAN,
THE PURSUIT OF CONFIRMATION OF THIS PLAN, THE CONFIRMATION OF THIS
PLAN, THE CONSUMMATION OF THIS PLAN, THE PURSUIT OF THE SALE OR THE
SALE, OR THE ADMINISTRATION OF THIS PLAN OR THE PROPERTY TO BE
DISTRIBUTED UNDER THIS PLAN; AND (III) THE FOREGOING EXCULPATION
SHALL NOT BE DEEMED TO, RELEASE, AFFECT, OR LIMIT ANY OF THE RIGHTS
AND OBLIGATIONS OF THE EXCULPATED PARTIES FROM, OR EXCULPATE THE
EXCULPATED PARTIES WITH RESPECT TO, ANY OF THE EXCULPATED PARTIES’
OBLIGATIONS OR COVENANTS ARISING PURSUANT TO THIS PLAN, THE
CONFIRMATION ORDER, OR THE WIND DOWN ENTITY AGREEMENT.

     6.2    Releases and Related Matters.

          (a)  Releases by the Debtor. NOTWITHSTANDING ANYTHING
CONTAINED HEREIN TO THE CONTRARY, AS OF THE EFFECTIVE DATE, FOR GOOD
AND VALUABLE CONSIDERATION, THE ADEQUACY OF WHICH IS HEREBY
CONFIRMED, INCLUDING: (1) THE SETTLEMENT, RELEASE AND COMPROMISE OF
DEBT AND ALL OTHER GOOD AND VALUABLE CONSIDERATION PAID PURSUANT
HERETO; AND (2) THE SERVICES OF THE DEBTOR’S PRESENT AND FORMER
OFFICERS, DIRECTORS, MANAGERS AND ADVISORS IN FACILITATING THE
EXPEDIENT IMPLEMENTATION OF THE TRANSACTIONS, DISTRIBUTIONS AND

                                            24
         Case 18-10518-KG   Doc 1001    Filed 03/29/19   Page 28 of 34



LIQUIDATION CONTEMPLATED HEREBY, THE DEBTOR, AND ANY PERSON OR
ENTITY SEEKING TO EXERCISE THE RIGHTS OF THE DEBTOR’S ESTATE,
INCLUDING, WITHOUT LIMITATION, ANY SUCCESSOR TO THE DEBTOR OR ANY
ESTATE REPRESENTATIVE APPOINTED OR SELECTED PURSUANT TO SECTION
1123(B)(3) OF THE BANKRUPTCY CODE (INCLUDING THE WIND DOWN ENTITY
AND WIND DOWN ADMINISTRATOR), SHALL BE DEEMED TO FOREVER RELEASE,
WAIVE, AND DISCHARGE EACH OF THE RELEASED PARTIES FROM ANY AND ALL
CLAIMS, OBLIGATIONS, SUITS, JUDGMENTS, DAMAGES, DEMANDS, DEBTS,
REMEDIES, RIGHTS, CAUSES OF ACTION, RIGHTS OF SETOFF AND LIABILITIES
WHATSOEVER (INCLUDING ANY DERIVATIVE CLAIMS ASSERTED ON BEHALF OF
THE DEBTOR) IN CONNECTION WITH OR IN ANY WAY RELATING TO THE DEBTOR,
THE CONDUCT OF THE DEBTOR’S BUSINESSES, THE CASE, THE DISCLOSURE
STATEMENT OR THIS PLAN (OTHER THAN THE RIGHTS OF THE DEBTOR, THE
WIND DOWN ADMINISTRATOR OR A CREDITOR HOLDING AN ALLOWED CLAIM
TO ENFORCE THE OBLIGATIONS UNDER THE CONFIRMATION ORDER AND THIS
PLAN AND THE CONTRACTS, INSTRUMENTS, RELEASES, AND OTHER
AGREEMENTS OR DOCUMENTS DELIVERED THEREUNDER) WHETHER
LIQUIDATED OR UNLIQUIDATED, FIXED OR CONTINGENT, MATURED OR
UNMATURED, KNOWN OR UNKNOWN, FORESEEN OR UNFORESEEN, THEN
EXISTING OR THEREAFTER ARISING, IN LAW, EQUITY, OR OTHERWISE, THAT ARE
BASED IN WHOLE OR PART ON ANY ACT, OMISSION, TRANSACTION, EVENT, OR
OTHER OCCURRENCE TAKING PLACE PRIOR TO THE EFFECTIVE DATE; PROVIDED,
HOWEVER, THAT NOTHING IN THIS SECTION 6.2(a):

           (i)    SHALL BE DEEMED TO PROHIBIT THE WIND DOWN
                  ADMINISTRATOR FROM OBJECTING TO OR SEEKING
                  DISALLOWANCE OF ANY DISPUTED CLAIMS FILED BY ANY
                  RELEASED PARTIES OR RELATED PERSONS; OR

           (ii)   SHALL OPERATE AS A RELEASE, WAIVER OR DISCHARGE OF
                  ANY CAUSES OF ACTION OR LIABILITIES UNKNOWN TO THE
                  DEBTOR AS OF THE PETITION DATE ARISING OUT OF GROSS
                  NEGLIGENCE, WILLFUL MISCONDUCT, FRAUD OR CRIMINAL
                  ACTS OF ANY SUCH RELEASED PARTY OR RELATED PERSON.

           (b)   Releases by Holders of Claims. NOTWITHSTANDING ANYTHING
CONTAINED HEREIN TO THE CONTRARY, ON THE EFFECTIVE DATE AND AS OF
THE EFFECTIVE DATE, FOR GOOD AND VALUABLE CONSIDERATION, THE
ADEQUACY OF WHICH IS HEREBY CONFIRMED, THE HOLDERS OF CLAIMS
AGAINST IN THE DEBTOR WHO: (I) VOTES TO ACCEPT THIS PLAN, (II) IS DEEMED
TO HAVE ACCEPTED THIS PLAN, (III) ABSTAINS FROM VOTING ON THIS PLAN, OR
(IV) VOTES TO REJECT THIS PLAN AND DOES NOT OPT OUT OF THE RELEASES
CONTAINED IN THIS PLAN SHALL BE DEEMED TO FOREVER RELEASE, WAIVE,
AND DISCHARGE EACH OF THE RELEASED PARTIES FROM ANY AND ALL CLAIMS,
OBLIGATIONS, SUITS, JUDGMENTS, DAMAGES, DEMANDS, DEBTS, RIGHTS,
CAUSES OF ACTION, AND LIABILITIES WHATSOEVER IN CONNECTION WITH OR
IN ANY WAY RELATING TO THE DEBTOR, THE CONDUCT OF THE DEBTOR’S

                                   25
          Case 18-10518-KG   Doc 1001     Filed 03/29/19   Page 29 of 34



BUSINESSES, THE CASE, THE DISCLOSURE STATEMENT OR THIS PLAN (OTHER
THAN THE RIGHTS OF THE DEBTOR, OR A CREDITOR HOLDING AN ALLOWED
CLAIM TO ENFORCE THE OBLIGATIONS UNDER THE CONFIRMATION ORDER AND
THIS PLAN AND THE CONTRACTS, INSTRUMENTS, RELEASES, AND OTHER
AGREEMENTS OR DOCUMENTS DELIVERED THEREUNDER), WHETHER
LIQUIDATED OR UNLIQUIDATED, FIXED OR CONTINGENT, MATURED OR
UNMATURED, KNOWN OR UNKNOWN, FORESEEN OR UNFORESEEN, THEN
EXISTING OR THEREAFTER ARISING, IN LAW, EQUITY, OR OTHERWISE, WHETHER
FOR TORT, CONTRACT, VIOLATION OF FEDERAL OR STATE SECURITIES LAW OR
OTHERWISE, THAT ARE BASED IN WHOLE OR PART ON ANY ACT, OMISSION,
TRANSACTION, EVENT, OR OTHER OCCURRENCE TAKING PLACE ON OR PRIOR TO
THE EFFECTIVE DATE; PROVIDED, HOWEVER, THAT NOTHING IN THIS SECTION
6.2(b) SHALL OPERATE AS A RELEASE, WAIVER OR DISCHARGE OF ANY CAUSES
OF ACTION OR LIABILITIES UNKNOWN TO SUCH PERSON AS OF THE PETITION
DATE ARISING OUT OF GROSS NEGLIGENCE, WILLFUL MISCONDUCT, FRAUD OR
CRIMINAL ACTS OF ANY SUCH RELEASED PARTY; PROVIDED, FURTHER,
HOWEVER, THAT, FOR THE AVOIDANCE OF DOUBT, NOTHING IN THIS SECTION
6.2(b) SHALL OPERATE AS A RELEASE, WAIVER OR DISCHARGE OF ANY CLAIMS
OR CAUSES OF ACTION (I) AGAINST THE DEBTOR OR ANY NON-DEBTOR, ARISING
UNDER OR IN CONNECTION WITH THE SECURITIES LITIGATION OR (II) OF THE
DEBTOR, TO THE EXTENT NOT OTHERWISE RELEASED UNDER SECTION 6.2(a), TO
BE TRANSFERRED TO THE WIND DOWN ENTITY ON THE EFFECTIVE DATE.

            (c)  Plan Settlement. AS NOTED ABOVE, ENTRY OF THE
CONFIRMATION ORDER SHALL CONSTITUTE THE BANKRUPTCY COURT’S
APPROVAL, PURSUANT TO SECTION 1123(B) OF THE BANKRUPTCY CODE AND
BANKRUPTCY RULE 9019, OF THE PLAN SETTLEMENT, INCLUDING THE
FOREGOING RELEASE BY THE DEBTOR, WHICH INCLUDES BY REFERENCE EACH
OF THE RELATED PROVISIONS AND DEFINITIONS CONTAINED HEREIN, AND
FURTHER, SHALL CONSTITUTE THE BANKRUPTCY COURT’S FINDING THAT THE
FOREGOING RELEASE BY THE DEBTOR IS: (1) IN EXCHANGE FOR THE GOOD AND
VALUABLE CONSIDERATION PROVIDED BY THE RELEASED PARTIES; (2) A GOOD
FAITH SETTLEMENT AND COMPROMISE OF THE CLAIMS AND INTERESTS
RELEASED BY THE FOREGOING RELEASE BY THE DEBTOR; (3) IN THE BEST
INTERESTS OF THE DEBTOR AND ALL HOLDERS OF CLAIMS AND INTERESTS;
(4) FAIR, EQUITABLE AND REASONABLE; (5) GIVEN AND MADE AFTER DUE
NOTICE AND OPPORTUNITY FOR HEARING; AND (6) A BAR TO THE DEBTOR OR
THE WIND DOWN ADMINISTRATOR ASSERTING ANY CLAIM OR CAUSE OF
ACTION RELEASED PURSUANT TO THE FOREGOING RELEASE BY THE DEBTOR.

           (d)  Releases by Sabby Parties in Connection with Sabby Settlement.
NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO THE CONTRARY, ON THE
EFFECTIVE DATE AND AS OF THE EFFECTIVE DATE, FOR GOOD AND VALUABLE
CONSIDERATION, THE ADEQUACY OF WHICH IS HEREBY CONFIRMED, THE
SABBY PARTIES, EACH OF THEIR RESPECTIVE SUBSIDIARIES AND AFFILIATES,
AND THE RESPECTIVE PAST AND PRESENT AGENTS, ATTORNEYS, EMPLOYEES,
OFFICERS, DIRECTORS, SHAREHOLDERS, SUCCESSORS, ASSIGNS, MEMBERS,

                                     26
          Case 18-10518-KG    Doc 1001     Filed 03/29/19   Page 30 of 34



REPRESENTATIVES (IN THEIR CAPACITY AS SUCH) OF EACH OF THE FOREGOING
(COLLECTIVELY, THE “SABBY RELEASE PARTIES”), FOREVER, IRREVOCABLY
AND UNCONDITIONALLY RELEASE AND DISCHARGE U.S. BANK NATIONAL
ASSOCIATION, IN ITS CAPACITIES AS PREPETITION SECURED NOTES INDENTURE
TRUSTEE AND PREPETITION COLLATERAL AGENT, THE PREPETITION SECURED
NOTEHOLDERS (OTHER THAN THE SABBY PARTIES), THE COMMITTEE AND ITS
MEMBERS (SOLELY IN THEIR CAPACITIES AS SUCH), THE WIND DOWN ENTITY,
THE WIND DOWN ADMINISTRATOR, AND THE DEBTOR, THE RESPECTIVE
SUBSIDIARIES AND AFFILIATES OF EACH OF THE FOREGOING, AND THE
RESPECTIVE PAST AND PRESENT AGENTS, ATTORNEYS, EMPLOYEES, OFFICERS,
DIRECTORS,     SHAREHOLDERS,      SUCCESSORS,     ASSIGNS,   MEMBERS,
REPRESENTATIVES (IN THEIR CAPACITY AS SUCH) OF EACH OF THE FOREGOING
(COLLECTIVELY, THE “DEBTOR/SECURED PARTY RELEASE PARTIES”), FROM
ANY AND ALL ACTIONS, ATTORNEYS’ FEES, CHARGES, CLAIMS, COSTS,
DEMANDS, EXPENSES, JUDGMENTS, LIABILITIES AND CAUSES OF ACTION OF
ANY KIND, NATURE OR DESCRIPTION, WHETHER MATURED OR UNMATURED,
CONTINGENT OR ABSOLUTE, LIQUIDATED OR UNLIQUIDATED, KNOWN OR
UNKNOWN (COLLECTIVELY, “SABBY LITIGATION RELATED CLAIMS”) WHICH
THE SABBY RELEASE PARTIES MAY NOW HAVE, HAVE EVER HAD, OR MAY IN
THE FUTURE HAVE AGAINST THE DEBTOR/SECURED PARTY RELEASE PARTIES,
ARISING OUT OF OR IN CONNECTION WITH THE CLAIMS AND DISPUTES
ASSERTED IN THE SABBY LITIGATION. THE RELEASES PROVIDED HEREIN BY
THE SABBY RELEASE PARTIES IN FAVOR OF THE DEBTOR/SECURED PARTY
RELEASE PARTIES DO NOT IN ANY MANNER WHATSOEVER EXTEND TO
PAYMENT OF THE SABBY SETTLEMENT AMOUNT OR ANY OBLIGATION OF U.S.
BANK NATIONAL ASSOCIATION, IN ITS CAPACITIES AS PREPETITION SECURED
NOTES INDENTURE TRUSTEE AND PREPETITION COLLATERAL AGENT, UNDER
THE SABBY SETTLEMENT AGREEMENT OR TO DISTRIBUTIONS UNDER THIS PLAN
OR ANY OTHER CHAPTER 11 PLAN IN THE CASE.

           (e)   Releases by Debtor, U.S. Bank National Association, Prepetition
Secured Noteholders and Committee in Connection with Sabby Settlement.
NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO THE CONTRARY, ON THE
EFFECTIVE DATE AND AS OF THE EFFECTIVE DATE, FOR GOOD AND VALUABLE
CONSIDERATION, THE ADEQUACY OF WHICH IS HEREBY CONFIRMED, THE
DEBTOR/SECURED PARTY RELEASE PARTIES FOREVER, IRREVOCABLY AND
UNCONDITIONALLY RELEASE AND DISCHARGE THE SABBY RELEASE PARTIES
FROM ANY AND ALL SABBY LITIGATION RELATED CLAIMS WHICH THE
DEBTOR/SECURED PARTY RELEASE PARTIES MAY NOW HAVE, HAVE EVER HAD,
OR MAY IN THE FUTURE HAVE AGAINST THE SABBY RELEASE PARTIES, ARISING
OUT OF OR IN CONNECTION WITH THE CLAIMS AND DISPUTES ASSERTED IN THE
SABBY    LITIGATION.    THE   RELEASES      PROVIDED     HEREIN      BY    THE
DEBTOR/SECURED PARTY RELEASE PARTIES IN FAVOR OF THE SABBY RELEASE
PARTIES DO NOT IN ANY MANNER WHATSOEVER EXTEND TO THE OBLIGATION
OF THE SABBY PARTIES UNDER THE SABBY SETTLEMENT AGREEMENT.



                                      27
             Case 18-10518-KG          Doc 1001        Filed 03/29/19    Page 31 of 34



           (f)   Sabby Litigation Settlement. ENTRY OF THE CONFIRMATION
ORDER SHALL CONSTITUTE THE BANKRUPTCY COURT’S APPROVAL, PURSUANT
TO SECTION 1123(B) OF THE BANKRUPTCY CODE AND BANKRUPTCY RULE 9019,
OF THE SABBY SETTLEMENT AGREEMENT, INCLUDING THE FOREGOING
RELEASE BY THE DEBTOR OF THE SABBY RELATED PARTIES, WHICH INCLUDES
BY REFERENCE EACH OF THE RELATED PROVISIONS AND DEFINITIONS
CONTAINED HEREIN, AND FURTHER, SHALL CONSTITUTE THE BANKRUPTCY
COURT’S FINDING THAT THE FOREGOING RELEASE BY THE DEBTOR IS: (1) IN
EXCHANGE FOR THE GOOD AND VALUABLE CONSIDERATION PROVIDED BY THE
SABBY RELATED PARTIES; (2) A GOOD FAITH SETTLEMENT AND COMPROMISE OF
THE SABBY LITIGATION RELATED CLAIMS RELEASED BY THE FOREGOING
RELEASE BY THE DEBTOR; (3) IN THE BEST INTERESTS OF THE DEBTOR AND ALL
HOLDERS OF CLAIMS AND INTERESTS; (4) FAIR, EQUITABLE AND REASONABLE;
(5) GIVEN AND MADE AFTER DUE NOTICE AND OPPORTUNITY FOR HEARING;
AND (6) A BAR TO THE DEBTOR OR THE WIND DOWN ADMINISTRATOR
ASSERTING ANY CLAIM OR CAUSE OF ACTION RELEASED PURSUANT TO THE
FOREGOING RELEASE BY THE DEBTOR.

                (g)     Injunction Related to Releases and Exculpations. Except as provided
in this Plan or the Confirmation Order, as of the Effective Date, (i) all Persons that hold, have
held, or may hold a Claim or Interest or any other cause of action, obligation, suit, judgment,
damages, debt, right, remedy or liability of any nature whatsoever, relating to the Debtor or any
of its respective assets, property and Estate, the Released Parties or the Exculpated Parties that is
released or exculpated pursuant to Sections 6.1 or 6.2 of this Plan, (ii) all other parties in interest,
and (iii) each of the Related Persons of each of the foregoing entities, are, and shall be,
permanently, forever and completely stayed, restrained, prohibited, barred and enjoined from
taking any of the following actions (whether directly or indirectly, derivatively or otherwise, on
account of or based on the subject matter of such released Claims or Interests or other causes of
action, obligations, suits, judgments, damages, debts, rights, remedies or liabilities, and of all
Interests or other rights of a Holder of an equity security or other ownership interest):
(a) commencing, conducting or continuing in any manner, directly or indirectly, any suit, action
or other proceeding (including, without limitation, any judicial, arbitral, administrative or other
proceeding) in any forum; (b) enforcing, attaching (including, without limitation, any
prejudgment attachment), collecting, or in any way seeking to recover any judgment, award,
decree, or other order; (c) creating, perfecting or in any way enforcing in any matter, directly or
indirectly, any Lien; (d) setting off (to the extent a request for setoff is pending as of the
Effective Date), seeking reimbursement or contributions from, or subrogation against, in any
manner, directly or indirectly, any amount against any liability or obligation owed to any Person
discharged, released, or exculpated under Sections 6.1 or 6.2 of this Plan; and (e) commencing or
continuing in any manner, in any place of any judicial, arbitration or administrative proceeding
in any forum, that does not comply with or is inconsistent with the provisions of this Plan or the
Confirmation Order; provided, however, that, for the avoidance of doubt, nothing in the Plan,
including this Section 6.2(g), or the Confirmation Order, shall enjoin or otherwise impact (x) the
continued prosecution of the Securities Litigation, against all defendants named or to be named
therein, (y) the rights of the Wind Down Entity with respect to the Wind Down Assets or (z) any
rights the lead plaintiff in the Securities Litigation (on behalf of itself and the proposed class it
represents in the Securities Litigation), the Debtor, the Debtor’s Estate, or the Wind Down Entity
                                                  28
            Case 18-10518-KG         Doc 1001        Filed 03/29/19   Page 32 of 34



may have to make a claim under, or receive the proceeds of, any insurance available in
connection with the claims and causes of action asserted in the Securities Litigation or otherwise

                (h)    Securities and Exchange Commission. Notwithstanding any language
to the contrary contained in the Disclosure Statement, this Plan or the Confirmation Order,
no provision of this Plan or Confirmation Order shall (i) preclude the United States
Securities and Exchange Commission from enforcing its police of regulatory powers; or,
(ii) enjoin, limit, impair or delay the United States Securities and Exchange Commission
from commencing or continuing any claims, causes of action, proceedings or investigations
against any non-debtor person or non-debtor entity in any forum.

                                         ARTICLE VII

                       FINAL FEE HEARING AND FINAL DECREE

       7.1     The Professional Fee Claim Bar Date. Any and all applications for the final
allowance of Professional Fee Claims shall be Filed and served upon counsel to the Debtor,
counsel to the Creditors’ Committee, the United States Trustee, and all Persons on the Debtor’s
Bankruptcy Rule 2002 service list on or before the Professional Fee Claim Bar Date.

        7.2     Professional Fee Escrow. If the Professional Fee Claims Estimate is greater than
zero, on the Effective Date, the Debtor shall establish and fund the Professional Fee Escrow from
Cash on Hand. The Debtor shall fund the Professional Fee Escrow in an amount equal to the
Professional Fee Claims Estimate. Funds held in the Professional Fee Escrow shall not be
considered property of the Debtor’s Estate or property of the Wind Down Entity or its
beneficiaries, but shall be held in trust for Professionals retained by the Creditors’ Committee
and the Debtor and for no other Persons, until all Professional Fee Claims Allowed by the
Bankruptcy Court have been paid in full. After all Professional Fee Claims Allowed by the
Bankruptcy Court have been irrevocably paid, all remaining amounts in the Professional Fee
Escrow shall be distributed by the Debtor to the Holders of Prepetition Secured Noteholder
Claims in accordance with this Plan. Professional Fees owing to the applicable Professionals
shall be paid in Cash to such Professionals from funds held in the Professional Fee Escrow when
such Claims are Allowed by an order of the Bankruptcy Court; provided, however, that
obligations with respect to Allowed Professional Fee Claims shall not be limited nor deemed
limited to the balance of funds held in the Professional Fee Escrow. No liens, claims, or interests
shall encumber the Professional Fee Escrow in any way.

        7.3    Final Fee Hearing. A hearing on the final allowance of Professional Fee Claims
(the “Final Fee Hearing”) shall be held as soon as practicable after the Professional Fee Claim
Bar Date. The Debtor’s counsel shall File a notice of the Final Fee Hearing. Such notice shall
be posted on the Noticing Agent Website, and served upon counsel for the Creditors’ Committee,
all Professionals, the United States Trustee and all parties on the Debtor’s Bankruptcy Rule 2002
service list.

        7.4     Final Decree. Subsequent to the Effective Date, the Final Fee Hearing, and the
distribution of the proceeds of the Wind Down Assets (or, at the Liquidating Trustee’s election,
earlier, if appropriate) the Wind Down Administrator, with the prior written consent of the

                                                29
            Case 18-10518-KG         Doc 1001        Filed 03/29/19   Page 33 of 34



401(k) Administrator, shall seek entry of the Final Decree including through the Wind Down
Administrator’s counsel Filing a certification of counsel requesting the entry of the Final Decree.

       7.5     Administrative Expense Claim Bar Date. The bar date or last date for the filing
by any Person of any motion or application for allowance of an Administrative Expense Claim
exclusive of Professional Fee Claims (which are addressed separately above), that has accrued
between the Petition Date and the Effective Date of this Plan and that remains unpaid shall be
4:00 p.m. (prevailing eastern time) on the date that is twenty-one (21) days after the Effective
Date (the “Administrative Expense Claim Bar Date”). Such Administrative Expense Claims
must be filed with the Bankruptcy Court and also served on the Liquidating Trustee and the
Claims Agent, by regular mail, overnight courier or hand delivery to Claims Agent so as to be
received by the Administrative Expense Claim Bar Date. The address for the Claims Agent is as
follows: Orexigen Claims Processing Center, c/o KCC, 2335 Alaska Ave., El Segundo, CA
90245, so as to be received by the Administrative Expense Claims Bar Date. The failure to
timely file and serve an Administrative Expense Claim shall bar the Administrative Expense
Claim from being paid.

                                        ARTICLE VIII

                             REQUEST FOR CONFIRMATION

               8.1    Request for Confirmation. The Debtor requests confirmation of this
Plan in accordance with section 1129(a) or section 1129(b) of the Bankruptcy Code.



                                    [Signature Page Follows]




                                                30
           Case 18-10518-KG      Doc 1001      Filed 03/29/19   Page 34 of 34



IN WITNESS WHEREOF, the Debtor has executed this Plan this 27th day of March 2019.

                                                OREXIGEN THERAPEUTICS, INC.



                                                By:    /s/ Thomas P. Lynch
                                                Name: Thomas P. Lynch
                                                Title: Chief Administrative Officer and
                                                       General Counsel




                                          31
